EXHIBIT 10.9


LOAN AND SECURITY AGREEMENT


BY AND AMONG


EVERGREEN INTERNATIONAL AVIATION, INC.


AND


EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO


AS BORROWERS,


THE LENDERS THAT ARE SIGNATORIES HERETO


AS THE LENDERS,


AND


WELLS FARGO FOOTHILL, INC.


AS THE ARRANGER AND ADMINISTRATIVE AGENT


DATED AS OF MAY 13, 2004


LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

        THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as
of May 13, 2004, by and among, on the one hand, the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), and WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”), and, on the other hand, EVERGREEN INTERNATIONAL AVIATION, INC., an
Oregon corporation (“Parent”), and each of Parent’s Subsidiaries identified on
the signature pages hereof (such Subsidiaries are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”).

        The parties agree as follows:


1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

        “Account” means an account (as that term is defined in the Code).

        “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a General Intangible.

        “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Parent or its Subsidiaries.

        “Acquisition” means any purchase or other acquisition by Parent or its
Subsidiaries of the Stock of any other Person or all or substantially all of the
assets of any other Person.

        “Act” means the Air Transportation Safety and System Stabilization Act,
P.L. 107-42, as the same may be amended from time to time.

        “Additional Documents” has the meaning set forth in Section 4.4(c).

        “Administrative Borrower” has the meaning set forth in Section 17.9.

        “Advances” has the meaning set forth in Section 2.1(a).

        “Affiliate” means, as applied to any Person, any other Person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.13 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person.

        “Agent” has the meaning set forth in the preamble to this Agreement.

        “Agent Advances” has the meaning set forth in Section 2.3(e)(i).

        “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.

        “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.

        “Agent’s Liens” means the Liens granted by Borrowers or their
Subsidiaries to Agent under this Agreement or the other Loan Documents.

        “Agreement” has the meaning set forth in the preamble hereto.

        “Air Mobility Command” means the Air Mobility Command unit of the United
States Department of the Air Force.

        “Air Mobility Command Agreements” means those certain agreements
identified as (a) contract number F11626-03-D-0024, dated October 1, 2003,
between Department of Defense — Air Mobility Command and the Core Carriers, and
(b) contract number F11626-01-D-0058, dated August 2001, between Department of
Defense — Air Mobility Command and Evergreen Helicopters, Inc., each as in
effect on the date hereof and as amended in compliance with the provisions of
this Agreement.

        “Aircraft” means any “aircraft” as defined in the Federal Aviation Act,
49 U.S.C.

Section 40102(a)(6).

        “Aircraft Collateral” means the Collateral identified on Schedule A-2
and any Aircraft, airframes, Engines, Spare Parts or Propellers hereafter
acquired by a Borrower or a Guarantor.

        “Aircraft Security Agreement” means one or more aircraft security
agreements executed and delivered by one or more of the Borrowers or the
Guarantors in favor of Agent, in each case, in form and substance satisfactory
to Agent.

        “Airlines EBITDA” means, with respect to any fiscal period, Evergreen
Airlines’ net earnings (or loss), minus (to the extent included in such
calculation of Evergreen Airlines’ net earnings (or loss)), extraordinary gains,
and interest income, plus (to the extent deducted in such calculation of
Evergreen Airlines’ net earnings (or loss)) interest expense, income taxes,
non-cash extraordinary charges, depreciation and amortization for such period,
expenses and fees incurred in connection with the consummation of the
transactions contemplated by this Agreement, and non-cash deferred expenses and
fees that are repaid by Borrowers to Existing Agent and the other financial
institutions party to the PNC Credit Agreement on or before the Closing Date, in
each case, as determined in accordance with GAAP.

        “Applicable Prepayment Premium” means, as of any date of determination,
an amount equal to (a) during the period from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 3% times the Maximum Revolver Amount, (b)
during the period from and including the date that is the first anniversary of
the Closing Date up to the date that is the second anniversary of the Closing
Date, 2% times the Maximum Revolver Amount, and (c) during the period from and
including the date that is the second anniversary of the Closing Date up to the
date that is 90 days before the Maturity Date, 1% times the Maximum Revolver
Amount; provided, however, that in the event that the Obligations are repaid in
full in cash from the proceeds of a refinancing of the Obligations provided by
Wells Fargo, then the Applicable Prepayment Premium shall equal zero; provided,
further, however, that if all of the Obligations are prepaid with the proceeds
of a private placement of subordinated debt or equity, an initial public
offering of Parent’s Stock or a sale of all or substantially all of the assets
Borrowers, or all or substantially all of the Stock of Parent, the Applicable
Prepayment Premium shall be reduced by 50%.

        “Assignee” has the meaning set forth in Section 14.1(a).

        “Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

        “Authorized Person” means any officer or employee of Administrative
Borrower.

        “Availability” means, as of any date of determination, the amount that
Borrowers are entitled to borrow as Advances hereunder (after giving effect to
all then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

        “Asiana Claim” means that breach of contract claim instituted by Parent
against Asiana Airlines, on or about September 19, 2001, in the United States
District Court for the State of Oregon, to recover certain amounts owed to
Parent pursuant to a freighter service agreement, dated on or about January 28,
2000, between Parent and Asiana Airlines.

        “Bank Product” means any financial accommodation extended to Parent or
its Subsidiaries by a Bank Product Provider (other than pursuant to this
Agreement) including: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.

        “Bank Product Agreements” means those agreements entered into from time
to time by Parent or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

        “Bank Product Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Administrative
Borrower or its Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Administrative Borrower or its Subsidiaries are obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

        “Bank Product Provider” means Wells Fargo or any of its Affiliates.

        “Bank Product Reserve” means, as of any date of determination, the
lesser of (a) $5,000,000, and (b) the amount of reserves that Agent has
established (based upon the Bank Product Providers’ reasonable determination of
the credit exposure of Administrative Borrower and its Subsidiaries in respect
of Bank Products) in respect of Bank Products then provided or outstanding;
provided, however, that in order to qualify as a Bank Product Reserve, such
reserve must be established at or about the time that the Bank Product Provider
first provides the applicable Bank Product.

        “Bankruptcy Code” means title 11 of the United States Code, as in effect
from time to time.

        “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/100%), to be the rate at which Dollar deposits (for delivery on the
first day of the requested Interest Period) are offered to major banks in the
London interbank market 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Administrative Borrower
in accordance with this Agreement, which determination shall be conclusive in
the absence of manifest error.

        “Base Rate” means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

        “Base Rate Loan” means the portion of the Advances or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.

        “Base Rate Margin” means 0.50 percentage points.

        “Base Rate Term Loan Margin” means 3.00 percentage points.

        “Benefit Plan” means a “defined benefit plan” (as defined in Section
3(35) of ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of
any Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.

        “Board of Directors” means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf of
the board of directors (or comparable managers).

        “Books” means all of any Person’s now owned or hereafter acquired books
and records (including all of their Records indicating, summarizing, or
evidencing their assets (including the Collateral) or liabilities, all of any
Person’s Records relating to their business operations or financial condition,
and all of their goods or General Intangibles related to such information).

        “Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

        “Borrower Collateral” means all of each Borrower’s now owned or
hereafter acquired right, title, and interest in and to each of the following:

    (a)        all of its Accounts,

    (b)        all of its Books,

    (c)        all of its commercial tort claims described on Schedule 5.7(d),

    (d)        all of its Deposit Accounts,

    (e)        all of its Equipment,

    (f)        all of its General Intangibles,

    (g)        all of its Inventory,

    (h)        all of its Investment Property (including all of its securities
and Securities Accounts),

    (i)        all of its Negotiable Collateral,

    (j)        all of its Supporting Obligations,

    (k)        money or other assets of each such Borrower that now or hereafter
come into the possession, custody, or control of any member of the Lender Group,
and

    (l)        the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, exchange, collection, or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof.

        Notwithstanding anything to the contrary contained in this definition,
the term “Borrower Collateral” shall not include (i) the Stock of any Excluded
Subsidiary (other than Trust) or any Person that is a CFC of a Borrower solely
to the extent that such Stock represents more than 66% of the total combined
voting power of all classes of Stock of such CFC entitled to vote and solely to
the extent that such Stock does not serve as collateral for the obligations
under the Indenture, (ii) any rights or interest in any contract, lease, permit,
license, charter or license agreement covering personal property of any Borrower
if under the terms of such contract, lease, permit, license, charter or license
agreement, or applicable law with respect thereto, the valid grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, charter or license agreement and such
prohibition has not been waived or the consent of the other party to such
contract, lease, permit, license, charter or license agreement has not been
obtained, or (iii) the Equipment listed on Schedule E-2, provided, that, the
foregoing exclusion shall in no way be construed (a) to apply if any described
prohibition is unenforceable under Section 9-406, 9-407, or 9-408 of the Code or
other applicable law, or (b) to limit, impair, or otherwise affect the Lender
Group’s continuing security interests in and liens upon any rights or interests
of any Borrower in or to (x) monies due or to become due under any described
contract, lease, permit, license, charter or license agreement (including any
Accounts), or (y) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, charter, license
agreement, Stock, or Equipment.

        “Borrower Stock Pledge Agreement” means a stock pledge agreement, in
form and substance satisfactory to Agent, executed and delivered by each
Borrower.

        “Borrowing” means a borrowing hereunder consisting of Advances (or term
loans, in the case of the Term Loan) made on the same day by the Lenders (or
Agent on behalf thereof), or by Swing Lender in the case of a Swing Loan, or by
Agent in the case of an Agent Advance, in each case, to Administrative Borrower.

        “Borrowing Base” means, as of any date of determination, the result of:

    (a)        the lesser of

    (i)        the result of:

    (A)        85% of the amount of Eligible Domestic Accounts, less the amount,
if any, of the Domestic Dilution Reserve, plus


    (B)        the result of (I) the lesser of (y) 75% of Eligible Foreign
Accounts and (z) $1,000,000, less (II) the amount, if any, of the Foreign
Dilution Reserve, and


    (ii)        an amount equal to Borrowers’ Collections with respect to
Accounts for the immediately preceding 60 day period, plus


    (b)        the lower of

    (i)        $35,000,000, and

    (ii)        85% times the Net Orderly Liquidation Inventory Value of
Borrowers’ Eligible Inventory, minus


    (c)        the sum of (i) the Bank Product Reserve, (ii) the Rent Reserve,
and (iii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

        “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of New York,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

        “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP
and reflected as additions to property, plant & equipment on a consolidated
statement of cash flows of such Person, whether such expenditures are paid in
cash or financed, except to the extent that such expenditures are financed with
proceeds of insurance, condemnation awards or asset sales which are permitted to
be used or re-invested by Borrowers pursuant to the provisions of Section
2.4(d)(iii)(2).

        “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.

        “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

        “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.

        “Cash Management Account” has the meaning set forth in Section 2.7(a).

        “Cash Management Agreements” means those certain cash management
agreements, in form and substance satisfactory to Agent, each of which is among
Parent or one of its Subsidiaries, Agent, and one of the Cash Management Banks.

        “Cash Management Bank” has the meaning set forth in Section 2.7(a).

        “CFC” means a controlled foreign corporation (as that term is defined in
the IRC).

        “Change of Control” means that (a) Permitted Holders fail to own and
control, directly or indirectly, 50.1% or more of the Stock of Parent having the
right to vote for the election of members of the Board of Directors, (b) a
majority of the members of the Board of Directors do not constitute Continuing
Directors, or (c) any Borrower, Holdings, Parent, or any other Guarantor ceases
to own, directly or indirectly, and control 100% of the outstanding Stock of
each of its Subsidiaries in existence as of the Closing Date.

        “Closing Date” means the date of the making of the initial Advance (or
other extension of credit) hereunder.

        “Closing Date Business Plan” means the set of Projections of Borrowers
for the fiscal year ending February 28, 2005 on a month by month basis, in form
and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent.

        “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

        “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Administrative Borrower or its
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.

        “Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ Books, Equipment or Inventory, in each case, in
form and substance satisfactory to Agent.

        “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds).

        “Commercial Tort Claim Assignment” has the meaning set forth in Section
4.4(b).

        “Commitment” means, with respect to each Lender, its Revolver
Commitment, its Term Loan Commitment, or its Total Commitment, as the context
requires, and, with respect to all Lenders, their Revolver Commitments, their
Term Loan Commitments, or their Total Commitments, as the context requires, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

        “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

        “Continuing Director” means (a) any member of the Board of Directors who
was a director (or comparable manager) of Parent on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors after the Closing
Date if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

        “Consolidated EBITDA” means, with respect to any fiscal period, Parent’s
and its Subsidiaries’ consolidated net earnings (or loss), minus (to the extent
included in such calculation of Parent’s and its Subsidiaries’ consolidated net
earnings (or loss)) extraordinary gains, interest income, and gains with respect
to any Non-Wholly Owned Subsidiary of Parent, plus (to the extent deducted in
such calculation of Parent’s and its Subsidiaries’ consolidated net earnings (or
loss)) Interest Expense, income taxes, non-cash extraordinary charges, non-cash
losses with respect to any Non-Wholly Owned Subsidiary of Parent, depreciation
and amortization for such period, expenses and fees incurred in connection with
the consummation of the transactions contemplated by this Agreement, and
non-cash deferred expenses and fees that are repaid by Borrowers to Existing
Agent and the other financial institutions party to the PNC Credit Agreement on
or before the Closing Date, in each case, as determined in accordance with GAAP.

        “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by the Parent or one of
its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

        “Daily Balance” means, as of any date of determination and with respect
to any Obligation, the amount of such Obligation owed at the end of such day.

        “Default” means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        “Defaulting Lender” means any Lender that fails to make any Advance (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

        “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

        “Deposit Account” means any deposit account (as that term is defined in
the Code).

        “Designated Account” means the Deposit Account of Administrative
Borrower identified on Schedule D-1.

        “Designated Account Bank” has the meaning ascribed thereto on Schedule D
1.

        “Domestic Dilution” means, as of any date of determination, a
percentage, based upon the experience of the immediately prior 180 consecutive
days, that is the result of dividing the Dollar amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Borrowers’ Accounts that are not Foreign Accounts, by (b)
Borrowers’ billings with respect to such Accounts during such period.

        “Domestic Dilution Reserve” means, as of any date of determination, an
amount sufficient to reduce the advance rate against Eligible Domestic Accounts
by 1 percentage point for each percentage point by which Dilution is in excess
of 5%.

        “Disbursement Letter” means an instructional letter executed and
delivered by Borrowers to Agent regarding the extensions of credit to be made on
the Closing Date, the form and substance of which is satisfactory to Agent.

        “Dollars” or “$” means United States dollars.

        “Eligible Accounts” means Eligible Domestic Accounts and Eligible
Foreign Accounts.

        “Eligible Domestic Accounts” means those Accounts (other than Eligible
Foreign Accounts) created by one of Borrowers in the ordinary course of its
business, that arise out of its sale of goods or rendition of services, that
comply with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in Agent’s
Permitted Discretion to address the results of any audit performed by Agent from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits and unapplied
cash. Eligible Accounts shall not include the following:

    (a)        Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or which are more than 60 days past due,

    (b)        Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

    (c)        Accounts with respect to which the Account Debtor is an Affiliate
of any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

    (d)        Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

    (e)        Accounts that are not payable in Dollars,

    (f)        Accounts with respect to which the Account Debtor either (i) does
not maintain in the United States an office that performs billing and collection
functions, or (ii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (x) the Account is supported by an irrevocable letter of credit
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or (y)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, satisfactory to Agent,

    (g)        Accounts with respect to which the Account Debtor is either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which the applicable
Borrower has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United
States; provided, that (x) prior to the date that is 90 days after the Closing
Date, the exclusionary criteria set forth in this clause (g) shall not apply to
any Accounts with respect to which the Air Mobility Command or the United States
Postal Service is the Account Debtor, (y) between the date that is 90 days after
the Closing Date and 120 days after the Closing Date, the exclusionary criteria
set forth in this clause (g) shall not apply to 50% of the amount of Accounts
with respect to which the Air Mobility Command or the United States Postal
Service is the Account Debtor, and (z) between the date that is 121 days after
the Closing Date and 180 days after the Closing Date, the exclusionary criteria
set forth in this clause (g) shall not apply to 25% of the amount of Accounts
with respect to which the Air Mobility Command or the United States Postal
Service is the Account Debtor,

    (h)        Accounts with respect to which the Account Debtor is a creditor
of any Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,

    (i)        Accounts (i) with respect to which the Air Mobility Command is
the Account Debtor, solely to the extent that the total obligations owing by the
Air Mobility Command to Borrowers exceed 60% of all Eligible Accounts, (ii) with
respect to which the United States Postal Service is the Account Debtor, solely
to the extent that the total obligations owing by the United States Postal
Service to Borrowers exceed 40% of all Eligible Accounts, and (iii) with respect
to any other individual Account Debtor whose total obligations owing to
Borrowers exceed 10% of all Eligible Accounts, solely to the extent of the
obligations owing by such Account Debtor to Borrowers in excess of such
percentage (in each case of clauses (i), (ii) and (iii), such percentages, as
applied to a particular Account Debtor, being subject to reduction by Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates); provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limits,

    (j)        Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

    (k)        Accounts with respect to which the Account Debtor is located in a
state or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent that the applicable Borrower may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty viewed by Agent to be
significant in amount, and such later qualification cures any access to such
courts to enforce payment of such Account,

    (l)        Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,

    (m)        Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,

    (n)        Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

    (o)        Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services.

        “Eligible Equipment” means Equipment of Borrowers consisting of first
quality finished goods (including Equipment that is comprised of fixed wing
Aircraft, rotary wing Aircraft, B747 or DC9 Aircraft, or ground handling
machinery or equipment), that complies with each of the representations and
warranties respecting Eligible Equipment made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
An item of Equipment shall not be included in Eligible Equipment if:

    (a)        a Borrower does not have good, valid, and marketable title
thereto,

    (b)        with respect to Equipment that does not constitute Aircraft, it
is not located at one of the locations in the continental United States set
forth on Schedule E-1 (or in-transit from one such location to another such
location),

    (c)        it is located on real property leased by a Borrower or in a
contract warehouse, in each case, unless (i) it is subject to a Collateral
Access Agreement executed by the lessor, warehouseman, or other third party, as
the case may be, or (ii) a Rent Reserve has been established with respect to
such location, and unless it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises,

    (d)        it is not subject to a valid and perfected first priority Agent’s
Lien,

    (e)        it is located outside of the coverage area under the applicable
policy of insurance, or

    (f)        it consists of goods that are obsolete, restrictive or custom
items, packaging or shipping materials, or defective goods.

        “Eligible Foreign Accounts” means any Account created by one of the
Borrowers as to which each of the following is applicable (a) such Account does
not qualify as an Eligible Account solely because the services giving rise to
such Account have not been performed by the applicable Borrower as of the
original invoice date, (b) Agent has a perfected first priority security
interest in such Account, and (c) such Account is owed by an Account Debtor
which does not maintain in the United States an office that performs billing and
collection functions.

        “Eligible Inventory” means Inventory of Borrowers consisting of Spare
Parts, fixed wing Aircraft, rotary wing Aircraft, or flyaway kits held for sale
in the ordinary course of Borrowers’ business, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date. An item of Inventory shall not be included in
Eligible Inventory if:

    (a)        a Borrower does not have good, valid, and marketable title
thereto,

    (b)        other than flyaway kits, it is not located at one of the
locations in the continental United States set forth on Schedule E-1 or
in-transit from one such location to another such location,

    (c)        it is located on real property leased by a Borrower or in a
contract warehouse, in each case, unless (i) it is subject to a Collateral
Access Agreement executed by the lessor, warehouseman, or other third party, as
the case may be, or (ii) a Rent Reserve has been established with respect to
such location, and unless it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises,

    (d)        it is not subject to a valid and perfected first priority Agent’s
Lien,

    (e)        it consists of goods returned or rejected by a Borrower’s
customers for reasons related to the condition of the goods, or

    (f)        it consists of goods that are obsolete or slow moving,
restrictive or custom items, work-in-process, raw materials, or goods that
constitute spare parts (other than Spare Parts related to fixed wing Aircraft,
rotary wing Aircraft, or B747 or DC9 Aircraft), packaging and shipping
materials, supplies used or consumed in a Borrower’s business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment.

        “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender and any
Lender’s Related Funds, (e) so long as no Event of Default has occurred and is
continuing, any other Person approved by Agent and Administrative Borrower
(which approval of Administrative Borrower shall not be unreasonably withheld,
delayed, or conditioned), and (f) upon the occurrence and during the
continuation of an Event of Default, any other Person approved by Agent.

        “Engine” means an “aircraft engine” as defined in the Federal Aviation
Act, 49 U.S.C. Section 40102(a)(7).

        “Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest.

        “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or any Subsidiary of a Borrower, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42 USC
§9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act, 42 USC
§6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33 USC § 1251
et seq; the Toxic Substances Control Act, 15 USC § 2601 et seq; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and
the Community Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

        “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

        “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        “Equipment” means equipment (as that term is defined in the Code), and
includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        “ERISA Affiliate” means (a) any Person subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower or a
Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Borrower under IRC Section
414(c), (c) solely for purposes of Section 302 of ERISA and Section 412 of the
IRC, any organization subject to ERISA that is a member of an affiliated service
group of which a Borrower or a Subsidiary of a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and Section
412 of the IRC, any Person subject to ERISA that is a party to an arrangement
with a Borrower or a Subsidiary of a Borrower and whose employees are aggregated
with the employees of a Borrower or a Subsidiary of a Borrower under IRC Section
414(o).

        “Event of Default” has the meaning set forth in Section 8.

        “Evergreen Agricultural” means Evergreen Agricultural Enterprises, Inc.,
an Oregon corporation.

        “Evergreen Airlines” means Evergreen International Airlines, Inc., an
Oregon corporation.

        “Evergreen Vintage” means Evergreen Vintage Aircraft, Inc., an Oregon
corporation.

        “Excess Cash Flow” means “Excess Cash Flow” as defined in the Indenture.

        “Excess Cash Flow Amount” has the meaning set forth in Section
2.4(c)(v).

        “Excluded Subsidiaries” means (a) Evergreen Vintage, (b) Evergreen
Agricultural, (c) Mark International, a company organized under the laws of the
Cayman Islands, (d) Evergreen International (Europe), a company organized under
the laws of the United Kingdom, (e) Russian American Aviation Services, a
company organized under the laws of Russia, (f) Evergreen Agricultural Products,
LLC, a Delaware corporation, (g) Vigna Maria Grazla, LLC, a Delaware limited
liability company, (h) Evergreen Helicopter (PTE) Ltd., a company organized
under the laws of Singapore, (i) Commercial Aviation (PTY), Ltd., a company
organized under the laws of Austria, (j) Evergreen Aviation Services, Inc., a
company organized under the laws of Panama, (k) the Trust (other than for
purposes of Section 7.18), and (l) any Immaterial Subsidiary.

        “Excess Availability” means, as of any date of determination, the amount
equal to Availability minus the aggregate amount, if any, of all trade payables
of Borrowers and their Subsidiaries aged in excess of their historical levels
with respect thereto and all book overdrafts of Borrowers and their Subsidiaries
in excess of their historical practices with respect thereto, in each case as
determined by Agent in its Permitted Discretion.

        “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.

        “Existing Agent” means PNC Bank, N.A., as agent for certain lenders.

        “Extraordinary Receipts” means any Collections received by a Borrower, a
Guarantor or any of their respective Subsidiaries not in the ordinary course of
business (other than (i) proceeds described in Section 2.4(c)(ii) hereof, or
(ii) the payment of any award or compensation for condemnation or taking by
eminent domain), including, (a) foreign, United States, state or local tax
refunds paid in connection with or as a result of any settlement, audit, or
amendment to any tax return, (b) pension plan reversions, (c) proceeds of
insurance (other than insurance proceeds related to a casualty or loss of
Collateral), including proceeds of the key man life insurance policies, (d)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (e) indemnity payments and (f) any purchase
price adjustment received in connection with any purchase agreement.

        “FAA” means the Federal Aviation Administration or any successor agency
or instrumentality thereto.

        “Family Member” means, with respect to any individual, any other
individual having a relationship by blood (to the second degree of
consanguinity), marriage, or adoption to such individual.

        “Family Trusts” means, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of such individual or
Family Members of such individual and in respect of which such individual serves
as trustee or in a similar capacity.

        “Federal Aviation Act” means Subtitle VII of Title 49 of the United
States Code, as amended from time to time, and the rules and regulations
promulgated thereunder.

        “Federal Lien” has the meaning set forth in Section 8.7(a).

        “Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

        “FINOVA Consent” means that certain consent executed by Finova Capital
Corporation, pursuant to which Finova Capital Corporation (i) consents to the
Guaranty to be executed by Trust in favor of Agent, and (ii) consents to the
pledge of the Stock of the Trust in favor of Agent.

        “FINOVA Documents” means (a) that certain Secured Loan Agreement, dated
as of May 7, 1997, among Finova Capital Corporation as lender, Wilmington Trust
Company, in its capacity as owner trustee of the Trust, as borrower, and 747
Inc., Delford M. Smith and King, Christian Inc., as owner participants, as
amended by that certain Amendment Agreement, dated as of May 9, 2003, relative
thereto, as further amended by that certain Second Amendment, dated as of May
13, 2004 relative thereto, and (b) that certain First Priority Chattel Mortgage
and Security Agreement, dated as of May 7, 1997, between Finova Capital
Corporation and Wilmington Trust Company, in its capacity as owner trustee of
the Trust, and all other agreements or documents executed or delivered in
connection therewith, as in effect on the date hereof and as amended in
compliance with the provisions of this Agreement.

        “Fixed Charges” means with respect to Parent and its Subsidiaries for
any period, the sum, without duplication, of (a) Interest Expense to the extent
paid in cash, (b) principal payments scheduled to be paid during such period in
respect of Indebtedness (including all payments on account of obligations of
Parent or any of its Subsidiaries as a lessee in respect of Capital Leases and
other financed Capital Expenditures), and (c) to the extent paid in cash by
Parent or any of its Subsidiaries, all federal, state, and local income taxes
paid in cash for such period.

        “Fixed Charge Coverage Ratio” means, with respect to Parent and its
Subsidiaries for any period, the ratio of (i) Consolidated EBITDA for such
period minus Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (ii) Fixed Charges for such
period.

        “Foreign Accounts” means Accounts owed by any Account Debtor which
maintains its chief executive office in Western Europe or Asia.

        “Foreign Dilution” means, as of any date of determination, a percentage,
based upon the experience of the immediately prior 180 consecutive days, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Foreign Accounts, by (b) Borrowers’ billings with respect to such
Accounts during such period.

        “Foreign Dilution Reserve” means, as of any date of determination, an
amount sufficient to reduce the advance rate against Eligible Foreign Accounts
by 1 percentage point for each percentage point by which Foreign Dilution is in
excess of 5%.

        “Funding Date” means the date on which a Borrowing occurs.

        “Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

        “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        “General Intangibles” means general intangibles (as that term is defined
in the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims and any other personal property other than Accounts, Deposit
Accounts, goods, Investment Property, and Negotiable Collateral.

        “Governing Documents” means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational documents of such
Person.

        “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

        “Gross Orderly Liquidation Value” means, as to any asset, the value of
such asset that is estimated to be recoverable in an orderly liquidation of such
asset, such value to be as determined from time to time by a qualified appraisal
company selected by Agent.

        “Guarantor Stock Pledge Agreement” means a stock pledge agreement, in
form and substance satisfactory to Agent, executed and delivered by each
Guarantor other than the Trust.

        “Guarantors” means (a) Holdings, (b) Parent, (c) the Trust, (d) each
Subsidiary of Parent that is not a Borrower, and (e) each other person that
guaranties the Obligations, whether pursuant to Section 6.15 or otherwise, and
“Guarantor” means any one of them.

        “Guarantor Security Agreement” means one or more security agreements
executed and delivered by each Guarantor (other than the Trust and Holdings) in
favor of Agent, in each case, in form and substance reasonably satisfactory to
Agent.

        “Guaranty” means that certain general continuing guaranty executed and
delivered by each Guarantor in favor of Agent, in form and substance reasonably
satisfactory to Agent.

        “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        “Hedge Agreement” means any and all agreements, or documents now
existing or hereafter entered into by Parent or any of its Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Parent’s or any of its
Subsidiaries’ exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security or currency valuations or commodity prices.

        “Holdout Lender” has the meaning set forth in Section 15.2(a).

        “Holdings” means Evergreen Holdings, Inc., an Oregon corporation.

        “Immaterial Subsidiary” means each Subsidiary of any Borrower that does
not own any assets or that owns assets in an aggregate amount less than or equal
to $10,000.

        “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

        “Indemnified Liabilities” has the meaning set forth in Section 11.3.

        “Indemnified Person” has the meaning set forth in Section 11.3.

        “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        “Indenture” means that certain Indenture dated as of May 16, 2003, by
and among the Trustee, one or more of the Borrowers or the Guarantors, as in
effect on the date hereof.

        “Indenture Documents” means the Indenture, and the other material
agreements and documents executed or delivered in connection therewith, as in
effect on the date hereof.

        “Intercompany Advance” means loans, advances or transfers of cash in the
ordinary course of business from Parent to one of its Subsidiaries or from one
of Parent’s Subsidiaries to Parent or another Subsidiary of Parent so long as
the Parent or the Subsidiary, as applicable, that is acting as the lender has
executed the Intercompany Subordination Agreement.

        “Intercompany Subordination Agreement” means a subordination agreement
executed and delivered by Parent, Borrowers and each of their Subsidiaries and
Agent, the form and substance of which is reasonably satisfactory to Agent.

        “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of even date herewith by and between Agent and the Trustee, which is in
form and substance reasonably satisfactory to Agent.

        “Interest Expense” means, for any period, the aggregate of the interest
expense of Parent and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

        “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

        “Inventory” means inventory (as that term is defined in the Code).

        “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

        “Investment Property” means investment property (as that term is defined
in the Code).

        “IRC” means the Internal Revenue Code of 1986, as in effect from time to
time.

        “Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

        “L/C” has the meaning set forth in Section 2.12(a).

        “L/C Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.

        “L/C Undertaking” has the meaning set forth in Section 2.12(a).

        “Lender” and “Lenders” have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.

        “Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

        “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by a Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) actual out-of-pocket fees or charges paid or
incurred by Agent in connection with the Lender Group’s transactions with
Borrowers or their Subsidiaries, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent in the
disbursement of funds to or for the account of Borrowers or other members of the
Lender Group (by wire transfer or otherwise), (d) charges paid or incurred by
Agent resulting from the dishonor of checks, (e) reasonable costs and expenses
paid or incurred by the Lender Group to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent related to
audit examinations of the Parent’s and its Subsidiaries’ Books to the extent of
the fees and charges (and up to the amount of any limitation) contained in this
Agreement, (g) reasonable costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Borrower or any Subsidiary
of a Borrower, (h) Agent’s and each Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, syndicating, or amending the
Loan Documents, and (i) Agent’s and each Lender’s reasonable out-of-pocket costs
and expenses (including attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Borrower or any Subsidiary of a Borrower or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

        “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.

        “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.

        “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

        “LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

        “LIBOR Notice” means a written notice in the form of Exhibit L-1.

        “LIBOR Option” has the meaning set forth in Section 2.13(a).

        “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

        “LIBOR Rate Loan” means each portion of an Advance or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.

        “LIBOR Rate Margin” means 3.00 percentage points.

        “LIBOR Rate Term Loan Margin” means 5.50 percentage points.

        “Lien” means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract, (b)
such interest is recorded or perfected, and (c) such interest is contingent upon
the occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

        “Loan Account” has the meaning set forth in Section 2.10.

        “Loan Documents” means this Agreement, the Aircraft Security Agreement,
the Bank Product Agreements, the Borrower Stock Pledge Agreement, the Cash
Management Agreements, the Control Agreements, the Disbursement Letter, the Fee
Letter, the Finova Consent, the Guarantor Security Agreement, the Guarantor
Stock Pledge Agreement, the Guaranty, the Intercompany Subordination Agreement,
the Intercreditor Agreement, the Letters of Credit, the Mortgages, the Stock
Pledge Agreement, the Tax/Litigation Letter Agreement, the Trademark Security
Agreement, any note or notes executed by a Borrower in connection with this
Agreement and payable to a member of the Lender Group, and any other agreement
entered into, now or in the future, by any Borrower and the Lender Group in
connection with this Agreement.

        “Material Adverse Change” means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
financial condition of Borrowers and their Subsidiaries, taken as a whole, (b) a
material impairment of a Borrower’s or any of its Subsidiaries’ ability to
perform its obligations under the Loan Documents to which it is a party or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Borrower or a Subsidiary of a Borrower.

        “Material Contract” means any agreement or contract of any Borrower, any
Guarantor or any Subsidiary of a Borrower or a Guarantor which is material (or
together with related agreements and contracts, is material) to the business,
prospects, operations, financial condition, performance or properties of Parent
and its Subsidiaries, taken as a whole, including without limitation, the Air
Mobility Command Agreement, the Indenture Documents, the FINOVA Documents, the
Smith Employment Agreement, the Trust Agreement, the UPS Agreement, the USPS
Agreement, and any other agreement executed and delivered in connection
therewith.

        “Material Environmental Impact” means $500,000 or greater in response
costs or other costs or penalties under Environmental Laws.

        “Maturity Date” has the meaning set forth in Section 3.4.

      “Maximum Revolver Amount” means $50,000,000.

        “Maximum Term Loan Amount” means, as of any date, the least of:

      (a) $50,000,000,

(b)         80% times the Net Orderly Liquidation Equipment Value of Borrowers’
Eligible Equipment, and (c) the difference between:


    (i)        an amount equal to (A) for the period from the Closing Date
through February 28, 2005, 1.25 times Borrowers’ Consolidated EBITDA for the
twelve month period ending on the last day of the month most recently ended with
respect to which financial reports have been (or were required to be) delivered
to Agent pursuant to Section 6.3(a), and (B) for the period from March 1, 2005
through the Maturity Date, 1.00 times Borrowers’ Consolidated EBITDA for the
twelve month period ending on the last day of the month most recently ended with
respect to which financial reports have been (or were required to be) delivered
to Agent pursuant to Section 6.3(a), and

    (ii)        the then extant Revolver Usage.

        “Mortgage Policy” has the meaning set forth in Section 3.1(v).

        “Mortgages” means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by a Borrower, a
Guarantor or a Subsidiary of a Borrower or a Guarantor in favor of Agent, in
form and substance satisfactory to Agent, that encumber the Real Property
Collateral.

        “Negotiable Collateral” means letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper).

        “Net Cash Proceeds” means, with respect to any sale or disposition by
any Person or any Subsidiary thereof of property or assets or any casualty event
or condemnation event with respect to the property or assets of any Person or
any Subsidiary thereof, the amount of Collections received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under this Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such
disposition, (ii) out-of-pocket fees and expenses related thereto incurred by
such Person or such Subsidiary in connection therewith, (iii) taxes paid to any
taxing authorities by such Person or such Subsidiary in connection therewith,
and (iv) the amount of any reserve not to exceed 5% of the aggregate amount of
Collections received from such sale or disposition that is required to be
maintained under GAAP for liabilities incurred by such Person or such Subsidiary
for any indemnification obligation or purchase price adjustment in connection
with such disposition so long as immediately after any portion of such reserve
is used to pay such liabilities, the remaining portion shall constitute Net Cash
Proceeds; and in the case of each of (i), (ii), and (iii), to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid to a Person that is not an Affiliate and are properly
attributable to such transaction.

        “Net Orderly Liquidation Inventory Value” means the value of Borrowers’
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory net of all associated costs and expenses of such liquidation, such
value to be as determined from time to time by a qualified appraisal company
selected by Agent.

        “Net Orderly Liquidation Equipment Value” means the value of Borrowers’
Equipment that is estimated to be recoverable in an orderly liquidation of such
Equipment net of all associated costs and expenses of such liquidation, such
value to be as determined from time to time by a qualified appraisal company
selected by Agent.

        “Non-Federal Non-Priority Lien” has the meaning set forth in Section
8.7(b).

        “Non-Federal Priority Lien” has the meaning set forth in Section 8.7(a).

        “Non-Wholly Owned Subsidiary” means, with respect to any Person, any
Subsidiary of such Person with respect to which such Person does not own
(directly or indirectly) 100% of the Stock of such Subsidiary.

        “Obligations” means (a) all loans (including the Term Loan), Advances,
debts, principal, interest, contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Account pursuant hereto), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), charges, costs, Lender Group Expenses, lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrowers to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all Lender Group Expenses that
Borrowers are required to pay or reimburse by the Loan Documents, by law, or
otherwise (including any portion of any of the foregoing that accrues after the
commencement of an Insolvency Proceeding, whether or not allowed or allowable in
whole or in part as a claim in any such Insolvency Proceeding), and (b) all Bank
Product Obligations. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

        “Originating Lender” has the meaning set forth in Section 14.1(e).

        “Overadvance” has the meaning set forth in Section 2.5.

        “Parent” has the meaning set forth in the preamble to this Agreement.

        “Participant” has the meaning set forth in Section 14.1(e).

        “Participant Register” has the meaning set forth in Section 14.1(i).

        “Pay-Off Letter” means a letter, in form and substance reasonably
satisfactory to Agent, from Existing Agent to Agent respecting the amount
necessary to repay in full all of the obligations of Borrowers and their
Subsidiaries owing to Existing Agent and the other financial institutions party
to that certain Credit, Guaranty, and Security Agreement, dated as of May 16,
2003 (the “PNC Credit Agreement”), and the related financing agreement, and
obtain a release of all of the Liens existing in favor of Existing Agent in and
to the assets of Borrowers and their Subsidiaries.

        “Permitted Acquisition” means an Acquisition so long as:

    (a)        no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition,

    (b)        after giving effect to the proposed Acquisition, Parent and its
Subsidiaries shall have Availability plus Qualified Cash of at least
$20,000,000,

    (c)        unless the Required Lenders otherwise consent in writing (such
consent not to be unreasonably withheld), (i) the total cash consideration paid
in connection with all Acquisitions consummated since the Closing Date shall not
exceed $5,000,000 in the aggregate, and (ii) the total obligations assumed in
connection with all Acquisitions consummated since the Closing Date shall not
exceed $5,000,000 in the aggregate,

    (d)        any Indebtedness that is incurred as a result of such Acquisition
is permitted under Section 7.1,

    (e)        the assets being acquired, or the Person whose Stock is being
acquired, are useful in or engaged in, as applicable, the business of Parent and
its Subsidiaries or a business reasonably related thereto,

    (f)        Parent has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis, created by adding
the historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition (adjusted to eliminate expense items that would not
have been incurred and include income items that would have been recognized, in
each case, if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions to be mutually agreed upon by
Parent and the Required Lenders), Borrowers would have been in compliance with
each of the financial covenants in Section 7.18 hereof for the 12 months ending
as of the fiscal quarter ended immediately prior to the proposed date of
consummation of such proposed Acquisition for which there are available
financial statements, and Agent has completed its audit, appraisal, and standard
due diligence with respect to the assets or Person that is to be the subject of
the proposed Acquisition and the results thereof are reasonably satisfactory to
the Required Lenders,

    (g)        Parent has provided Agent with written notice of the proposed
Acquisition not less than 10 Business Days prior to the anticipated closing date
of the proposed Acquisition,

    (h)        in the case of an asset Acquisition, the subject assets are being
acquired by one or more of the Borrowers,

    (i)        in the case of an asset Acquisition, the relevant Borrower shall
have executed and delivered any and all security agreements, financing
statements, fixture filings, and other documentation reasonably requested by the
Required Lenders in order to include the newly acquired assets within the
Collateral,

    (j)        in the case of an Acquisition of Stock, the subject Stock is not
of a CFC and is being acquired in such Acquisition directly by one of Borrowers,
and

    (k)        in the case of an Acquisition of Stock, Borrowers shall have
executed and delivered a supplement to the Stock Pledge Agreement in order to
include the Stock being acquired thereunder and shall have delivered to Agent
possession of the original Stock certificates respecting all of the issued and
outstanding shares of Stock of such acquired Person together with stock powers
with respect thereto endorsed in blank, and

    (l)        in the case of an Acquisition of Stock, Borrowers shall have
caused such acquired Person to execute and deliver a joinder to, at the election
of the Required Lenders: (i) the Guaranty and the Guarantor Security Agreement,
or (ii) this Agreement to make such Person a party hereto, together with any and
all security agreements, financing statements, fixture filings, and other
documentation reasonably requested by the Required Lenders to cause such
acquired Person to be obligated with respect to the Obligations and to include
the assets of the acquired Person within the Collateral.

        “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

        “Permitted Dispositions” means (a) sales or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business, (e)
sales or other dispositions from one Borrower to another Borrower, (f) sales or
other dispositions expressly permitted by Section 7.3(a), (g) the sale by
Borrowers of two C130 Aircrafts so long as (i) no Default or Event of Default
has occurred, is continuing, or would result therefrom, (ii) such sale is upon
fair and reasonable terms, (iii) at least 75% of the consideration for each
Aircraft is paid in cash; (iv) Borrowers shall have delivered to Agent a copy of
the agreement, together with all exhibits and schedules thereto, pursuant to
which the proposed sale is to be made (and all other agreements or documents to
be entered into or executed in connection therewith), certified as being true,
correct, and complete by an officer of Parent, in each case, in form and
substance satisfactory to Agent, and (v) the sale shall have been consummated in
accordance with the terms of such agreements, (h) sales of assets in which the
proceeds from each sale are used to replace the assets that are sold so long as
(i) no Default or Event of Default has occurred, is continuing, or would results
therefrom, (ii) at least the greater of (x) 75% of the consideration for such
assets, and (y) the Gross Orderly Liquidation Value of such assets, is paid in
cash, and the remaining portion of the consideration is evidenced by a
promissory note that is delivered to Agent together with an allonge endorsed in
blank, (iii) the amount of proceeds received in respect of all such sales is
less than $25,000,000 in the aggregate during the term of this Agreement, (iv)
Parent delivers a certificate to Agent within 10 days after each sale, stating
that the proceeds from such sale shall be used to replace the assets that were
sold within a period specified in such certificate not to exceed the earlier of
(x) 180 days after the receipt of such proceeds and (y) the Maturity Date (which
certificate shall set forth estimates of the proceeds to be so expended), (v) 
proceeds from each sale are not commingled with any other cash and are
immediately deposited in a separate Deposit Account subject to a Control
Agreement in favor of Agent, (vi) if all or any portion of such proceeds are not
used to replace the assets that were sold within the period specified in the
relevant certificate furnished pursuant hereto, such remaining portion shall be
applied to the Obligations in accordance with Section 2.4(d)(iii) on the last
day of such specified period, and (i) dispositions of assets (other than current
Accounts or Stock) not otherwise permitted in clauses (a) through (h) so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) the consideration received for such assets is at least
equal to the fair market value thereof, (iii) at least 75% of the consideration
is paid in cash, (iv) the remaining portion of the consideration is evidenced by
a promissory note that is delivered to Agent together with an allonge endorsed
in blank, and (v) the Gross Orderly Liquidation Value of all such dispositions
is less than $6,000,000 during the term of this Agreement.

        “Permitted Distributions” means (a) distributions by any Person to a
Borrower or Parent, (b) distributions by Parent to Holdings, in an aggregate
amount not in excess of $200,000 during any fiscal year of Parent for the
purpose of paying administrative expenses of Holdings so long as (i) no material
portion of Holdings’, Parent’s, any Borrower’s or any of their respective
Subsidiaries’ assets has been attached, seized, subjected to a writ or distress
warrant, levied upon, or comes into the possession of any third Person, (ii) an
Insolvency Proceeding has not been commenced by or against Holdings, Parent, any
Borrower or any of their respective Subsidiaries, and (iii) none of Holdings,
Parent, any Borrower or any of their respective Subsidiaries has been enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, and (c) the Permitted Sys-tems
Distribution.

        “Permitted Holder” means (a) Delford M. Smith, his Family Members, and
his Family Trusts, and (b) Ventures Holdings, Inc. so long as all of the Stock
of Ventures Holdings, Inc. is held, directly or indirectly, by one or more of
the Persons listed in clause (a).

        “Permitted Intercompany Advance” means an Intercompany Advance from
Parent or any of its Subsidiaries to Parent or any Borrower.

        “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection, (c)
advances made in connection with purchases of goods or services in the ordinary
course of business, (d) Investments received in settlement of amounts due to a
Borrower or any Subsidiary of a Borrower effected in the ordinary course of
business or owing to a Borrower or any Subsidiary of a Borrower as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Borrower or any Subsidiary of a Borrower,
(e) Investments by a Borrower or a Guarantor in another Borrower or Guarantor
(other than the Trust) in the form of Stock (including the Permitted Sys-tems
Distribution), (f) Investments by a Borrower or a Guarantor in the Excluded
Subsidiaries in the form of Stock, to the extent in existence as of the Closing
Date, (g) Investments outstanding on the Closing Date and listed on Schedule
P-2, (h) Investments in joint ventures so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) no cash,
property, or other assets of any Borrower or Guarantor are transferred or
contributed to such joint venture and no Indebtedness of such joint venture is
assumed or guaranteed, (iii) all cash received by the joint venture is deposited
into an account of the joint venture (and not commingled with the cash of any
other Person, including any joint venture partner), (iv) all cash and Cash
Equivalents of the joint venture that is available for distribution to the joint
venture partners is distributed to the joint venture partners within 3 Business
Days of receipt thereof, and (v) Agent shall have a perfected, first priority
security interest in the interest of the joint venture partner that is a
Borrower or Guarantor, (i) any promissory note issued to Parent or any Borrower
in connection with (i) the sale by Borrowers of two C130 Aircrafts pursuant to
the terms and conditions of subsection (g) of the definition of Permitted
Dispositions, and (ii) the sale by Borrowers of assets in which the proceeds
from each sale are used to replace the assets that are sold pursuant to the
terms and conditions of subsection (h) of the definition of Permitted
Dispositions, and (j) unsecured loans made by Borrowers to Evergreen Vintage or
Evergreen Agricultural in an aggregate amount during the term of this Agreement
not to exceed $6,000,000 so long as (i) no Default or Event of Default has
occurred, is continuing, or would result therefrom, (ii) after giving effect to
the proposed loans, Borrowers have Availability plus Qualified Cash of at least
$10,000,000, (iii) each loan is evidenced by a promissory note that is delivered
to Agent, together with an allonge endorsed in blank, (iv) each loan made to
Evergreen Vintage is used solely to operate its business of refurbishing vintage
aircraft that is owned by Evergreen Vintage on the Closing Date and constructing
one Imax Theater, and (v) each loan made to Evergreen Agricultural is not used
to purchase any real property or farms, provided that such $6,000,000 aggregate
amount shall be increased to $8,000,000 so long as Borrowers achieve EBITDA of
at least $120,000,000 for the 12 month period ending February 28, 2005.

        “Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid
taxes that either (i) are not yet delinquent, or (ii) do not constitute an Event
of Default hereunder and are the subject of Permitted Protests, (c) Liens set
forth on Schedule P-1, (d) the interests of lessors under operating leases, (e)
purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of Borrowers’ business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (g) Liens on
amounts deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (k) with respect to
any Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, and (l)
customary rights of setoff or banker’s Liens on amounts deposited at a
depository institution solely for customary bank charges owed by Parent or any
Borrower to such depository institution and not in connection with the borrowing
of money.

        “Permitted Protest” means the right of Administrative Borrower or any of
its Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on the Parent’s and its
Subsidiaries’ Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by Administrative
Borrower or any of its Subsidiaries, as applicable, in good faith, and (c) Agent
is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

        “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate amount outstanding at any one time not in excess of $15,000,000.

        “Permitted Sys-tems Distribution” the distribution by Evergreen Airlines
of 100% of the Stock of Sys-tems LogistiX, Inc., a Delaware corporation, to
Parent so long as concurrently with such distribution, Parent executes and
delivers to Agent an amendment to the Guarantor Stock Pledge Agreement or such
other documentation as Agent deems necessary in order to perfect, and continue
the perfection of, Agent’s Liens on the Stock of Sys-tems LogistiX, Inc., a
Delaware corporation.

        “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

        “PNC Credit Agreement” has the meaning set forth in the definition of
Pay-Off Letter.

        “Projections” means Parent’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Parent’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

        “Propeller” means a “propeller” as defined in the Federal Aviation Act,
49 U.S.C.

Section 40102(a)(36).

        “Pro Rata Share” means, as of any date of determination:

    (a)        with respect to a Lender’s obligation to make Advances and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Advances by (z) the aggregate outstanding
principal amount of all Advances,

    (b)        with respect to a Lender’s obligation to participate in Letters
of Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

    (c)        with respect to a Lender’s obligation to make the Term Loan and
receive payments of interest, fees, and principal with respect thereto, (i)
prior to the making of the Term Loan, the percentage obtained by dividing (y)
such Lender’s Term Loan Commitment, by (z) the aggregate amount of all Lenders’
Term Loan Commitments, and (ii) from and after the making of the Term Loan, the
percentage obtained by dividing (y) the principal amount of such Lender’s
portion of the Term Loan by (z) the principal amount of the Term Loan, and

    (d)        with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 16.7), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
unpaid principal amount of such Lender’s portion of the Term Loan by (ii) the
aggregate amount of Revolver Commitments of all Lenders plus the Term Loan;
provided, however, that in the event the Revolver Commitments have been
terminated or reduced to zero, Pro Rata Share shall be the percentage obtained
by dividing (A) the principal amount of such Lender’s Advances plus such
Lender’s ratable portion of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the unpaid principal amount of such Lender’s
portion of the Term Loan by (B) the principal amount of all outstanding Advances
plus the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal balance of the Term
Loan.

        “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 90 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

        “RCRA” has the meaning set forth in the definition of Environmental Law.

        “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Borrower or a Subsidiary of any Borrower and
the improvements thereto.

        “Real Property Collateral” means the Real Property identified on
Schedule R-1 and any Real Property hereafter acquired by a Borrower or any
Subsidiary of a Borrower.

        “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        “Registered Loan” has the meaning set forth in Section 2.17.

        “Registered Note” has the meaning set forth in Section 2.17.

        “Regulations” means the regulations for Air Carrier Guarantee Loan
Program issued pursuant to the Act, 14 C.F.R. Part 1300, as the same may be
amended from time to time.

        “Related Fund” means a fund, money market account, investment account or
other account managed by a Lender or an Affiliate of such Lender or its
investment manager.

        “Relevant Fiscal Year” has the meaning set forth in Section 2.4(c)(v).

        “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

        “Rent Reserve” means, as of any date of determination, with respect to
each leased location that is identified on Schedule E-1 (as supplemented from
time to time in accordance herewith) at which any Borrower or any Guarantor
stores or maintains Inventory or Equipment and as to which a Collateral Access
Agreement has not been received by Agent as of such date, a reserve in an amount
equal to three months rent under the lease or other similar agreement with
respect to such location; provided that so long as no Event of Default has
occurred or is continuing, the aggregate amount of the Rent Reserve shall not
exceed $750,000.

        “Replacement Lender” has the meaning set forth in Section 15.2(a).

        “Report” has the meaning set forth in Section 16.17.

        “Required Availability” means that the sum of (a) Excess Availability,
plus (b) Qualified Cash exceeds $10,000,000.

        “Required Lenders” means, at any time, the Required Revolver Lenders and
the Required Term Loan Lenders.

        “Required Revolver Lenders” means, at any time, Lenders who hold at
least 50.1% of the sum of the Revolver Commitment, or if the Revolver Commitment
has been terminated or reduced to zero, the then extant Revolver Usage.

        “Required Term Loan Lenders” means, at any time, Lenders who hold at
least 50.1% of the then extant principal balance of the Term Loan.

        “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

        “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

        “Revolver Usage” means, as of any date of determination, the sum of (a)
the amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

        “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

        “SEC” means the United States Securities and Exchange Commission and any
successor thereto.

        “Securities Account” means a “securities account” as that term is
defined in the Code.

        “Settlement” has the meaning set forth in Section 2.3(f)(i).

        “Settlement Date” has the meaning set forth in Section 2.3(f)(i).

        “Smith Employment Agreement” means the letter agreement, dated April 30,
2003, between Parent and Delford M. Smith, excluding any amendment or other
modification thereto.

        “Solvent” means, with respect to any Person on a particular date, that,
at fair valuations, the sum of such Person’s assets is greater than all of such
Person’s debts.

        “Spare Part” means any “spare part” or “appliance” as defined in the
Federal Aviation Act.

        “Stock” means all shares, options, warrants, interests, participations,
beneficial interests in any trust, or other equivalents (regardless of how
designated) of or in a Person, whether voting or nonvoting, including common
stock, preferred stock, or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

        “Subsidiary” of a Person means a corporation, partnership, limited
liability company, trust, or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity; provided, that for the purposes of this Agreement, the Excluded
Subsidiaries shall not constitute Subsidiaries of Parent, any Borrower or any
Guarantor, provided further that the Trust shall constitute a Subsidiary of
Parent solely for purposes of calculating compliance with the financial
covenants set froth in Section 7.18.

        “Supporting Obligation” means a letter-of-credit right or secondary
obligation that supports the payment or performance of an Account, chattel
paper, document, General Intangible, instrument, or Investment Property.

        “Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(d).

        “Swing Loan” has the meaning set forth in Section 2.3(d)(i).

        “Taxes” has the meaning set forth in Section 16.11.

        “Tax/Litigation Letter Agreement” means that certain letter agreement,
executed by the Parent and Borrowers, in favor of Agent, regarding certain tax
liens and litigation matters referenced thereto, in form and substance
satisfactory to Agent.

        “Term Loan” has the meaning set forth in Section 2.2(a).

        “Term Loan Amount” means (a) on the Closing Date, $50,000,000, and (b)
on any date of determination after the Closing Date, the outstanding principal
balance of the Term Loan.

        “Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

        “Term Loan Lender” means any Lender that has a Term Loan Commitment or,
if Term Loan has been funded, that has an outstanding portion of the Term Loan.

        “Total Commitment” means, with respect to each Lender, its Total
Commitment, and, with respect to all Lenders, their Total Commitments, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 attached hereto or on the signature page of
the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 14.1.

        “Trademark Security Agreement” means a trademark security agreement
executed and delivered by each Borrower and Agent, the form and substance of
which is satisfactory to Agent.

        “Trust” means the trust created by the Trust Agreement.

        “Trust Agreement” means the Trust Agreement, dated as of February 25,
1986, as amended and restated pursuant to the Amended and Restated Trust
Agreement, dated as of August 31, 1987, as amended on August 31, 1988, and as
amended and restated pursuant to the Second Amended and Restated Trust
Agreement, dated as of September 29, 1995, as amended on May 8, 2003, and as
further amended pursuant to the Second Amendment to the Second Amended and
Restated Trust Agreement, dated as of January 14, 2004, and as further amended
pursuant to the Third Amendment to the Second Amended and Restated Trust
Agreement, dated as of May 13, 2004, among Parent and Delford M. Smith, as
beneficiaries, and Wilmington Trust Company, not in its individual capacity, but
solely as owner trustee.as in existence on the Closing Date and as amended in
compliance with the provisions of this Agreement.

        “Trustee” means JP Morgan Trust Company, National Association, as
successor to Bank One, National Association, a national banking association, as
trustee under the Indenture.

        “Underlying Issuer” means a third Person which is the beneficiary of an
L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

        “Underlying Letter of Credit” means a letter of credit that has been
issued by an Underlying Issuer.

        “United States” means the United States of America.

        “UPS Agreement” means that certain Ground Handling Agreement, dated as
of May 9, 1988, between UPS Air Forwarding, Inc. and Evergreen Ground
Logistics Enterprise, Inc., as in effect on the date hereof and as amended in
compliance with the provisions of this Agreement.

        “USPS Agreements” means those certain agreements identified as (a)
contract number SNET-01-GLR, dated August 27, 2001, between the United States
Postal Service and  Evergreen Ground Logistics Enterprise, Inc., (b)  contract
number SNET-01-SER, dated August 27, 2001 between the United States Postal
Service and  Evergreen Ground Logistics Enterprise, Inc., (c) contract number
SNET-01-PR, dated August 27, 2001, between the United States Postal Service and 
Evergreen Ground Logistics Enterprise, Inc., (d) contract number TNET-93-01,
dated December 19, 2002, between the United States Postal Service and 
Evergreen Ground Logistics Enterprise, Inc., and (e) contract number DIE-85-04
dated July 1, 2001, between the United States Postal Service and 
Evergreen Helicopters Alaska, Inc.,  each as in effect on the date hereof and as
amended in compliance with the provisions of this Agreement.

        “Voidable Transfer” has the meaning set forth in Section 17.6.

        “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.

        “WFF” means Wells Fargo Foothill, Inc., a California corporation.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein,
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations and other than
any Bank Product Obligations that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein. For the purposes of this
Agreement, the Air Mobility Command, the United States Postal Service, and each
other department, agency, or instrumentality within the United States government
shall be treated as a separate Person irrespective of whether any such
department, agency, or instrumentality actually constitutes a separate legal
entity.

1.5 Schedules and Exhibits .All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2.     LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a)     Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrowers in an amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the lesser of (i) the Maximum
Revolver Amount less the Letter of Credit Usage, or (ii) the Borrowing Base less
the Letter of Credit Usage.

(b)     Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to (i)
sums that Borrowers are required to pay (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and have failed to pay under any Section of this Agreement or any
other Loan Document, and (ii) amounts owing by Borrowers or their Subsidiaries
to any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over the
Agent’s Liens), which Lien or trust, in the Permitted Discretion of Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral. In addition to the foregoing, Agent shall have the right to have the
Borrowers’ Inventory reappraised by a qualified appraisal company selected by
Agent from time to time after the Closing Date for the purpose of re-determining
the Net Orderly Liquidation Inventory Value of Borrowers’ Inventory and, as a
result, re-determining the Borrowing Base.

(c)     The Lenders with Revolver Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

(d)     Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2 Term Loan.

        Subject to the terms and conditions of this Agreement, on the Closing
Date each Lender with a Term Loan Commitment agrees (severally, not jointly or
jointly and severally) to make term loans (collectively, the “Term Loan”) to
Borrowers in an amount equal to such Lender’s Pro Rata Share of the Term Loan
Amount. The Term Loan shall be repaid in consecutive monthly installments,
commencing on June 1, 2004 and continuing on the first day of each month
thereafter until paid in full, each in a principal amount equal to $541,667.
Upon ten (10) Business Days prior written notice to Agent, so long as no Event
of Default shall have occurred and be continuing or would result from such
prepayment, and so long as Borrowers have Excess Availability and Qualified Cash
of at least $5,000,000 immediately prior to such prepayment and immediately
after giving effect to any such prepayment, Borrowers may prepay all or a
portion of the Term Loan at any time without premium or penalty. The outstanding
unpaid principal balance and all accrued and unpaid interest under the Term Loan
shall be due and payable on the date of termination of this Agreement, whether
by its terms, by prepayment, or by acceleration. All amounts outstanding under
the Term Loan shall constitute Obligations. Any principal amount of the Term
Loan repaid or prepaid may not be reborrowed.

2.3 Borrowing Procedures and Settlements.

(a)     Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent. Such notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
prior to the date that is the requested Funding Date specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day; provided, however, that in the case of a request for a Swing Loan
in an amount of $5,000,000, or less, such notice will be timely received if it
is received by Agent no later than 10:00 a.m. (California time) on the Business
Day that is the requested Funding Date. At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b)     Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for an Advance, to request Swing Lender to make a Swing Loan
pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing.

(c)     Making of Loans.

(i)     In the event that Agent shall elect to have the terms of this Section
2.3(c) apply to a requested Borrowing as described in Section 2.3(b), then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances (or
the Term Loan, as applicable), Agent shall make the proceeds thereof available
to Administrative Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to
Administrative Borrower’s Designated Account; provided, however, that, subject
to the provisions of Section 2.3(i), Agent shall not request any Lender to make,
and no Lender shall have the obligation to make, any Advance (or its portion of
the Term Loan) if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii)     Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, prior to 9:00
a.m. (California time) on the date of such Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance (or portion of the Term Loan, as applicable) on the date of
Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances (or portion of the Term Loan, as applicable) composing such Borrowing.
The failure of any Lender to make any Advance (or portion of the Term Loan, as
applicable) on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance (or portion of the Term Loan, as
applicable) on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance (or portion of the Term Loan, as
applicable) to be made by such other Lender on any Funding Date.

(iii)     Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until (x)
the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender’s default in
writing, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrowers’ rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.

(d)     Making of Swing Loans.

(i)     In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.3(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower’s Designated Account. Each Swing Loan
shall be deemed to be an Advance hereunder and shall be subject to all the terms
and conditions applicable to other Advances, and all payments on any Swing Loan
shall be payable to Swing Lender as a Lender solely for its own account (and for
the account of the holder of any participation interest with respect to such
Swing Loan). Subject to the provisions of Section 2.3(i), Agent shall not
request Swing Lender as a Lender to make, and Swing Lender as a Lender shall not
make, any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (ii) the requested Borrowing would exceed the Availability
on such Funding Date. Swing Lender as a Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.

(ii)     The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(e)     Agent Advances.

(i)     Agent hereby is authorized by Borrowers and the Lenders, from time to
time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or (C)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 10 (any of the Advances described in this Section 2.3(e)
shall be referred to as “Agent Advances”); provided, that notwithstanding
anything to the contrary contained in this Section 2.3(e), the aggregate
principal amount of Agent Advances outstanding at any time, when taken together
with the aggregate principal amount of Overadvances made in accordance with
Section 2.3(i) hereof outstanding at such time, shall not exceed an amount equal
to the lesser of (x) 10% of the Borrowing Base then in effect and (y)
$5,000,000. Each Agent Advance shall be deemed to be an Advance hereunder,
except that no such Agent Advance shall be eligible to be a LIBOR Rate Loan and
all payments thereon shall be payable to Agent solely for its own account.

(ii)     The Agent Advances shall be repayable on demand, secured by the Agent’s
Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(f)     Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

(i)     Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Borrowers’
or their Subsidiaries’ Collections received, as to each by notifying the Lenders
by telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Agent Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section
2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing Loans
and Agent Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. (California time) on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances), and (z) if a Lender’s
balance of the Advances (including Swing Loans and Agent Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and Agent
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m.
(California time) on the Settlement Date transfer in immediately available funds
to the Agent’s Account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Agent Advances
and, together with the portion of such Swing Loans or Agent Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

(ii)     In determining whether a Lender’s balance of the Advances, Swing Loans,
and Agent Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Agent Advances as of a Settlement
Date, Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.

(iii)     Between Settlement Dates, Agent, to the extent no Agent Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections of Borrowers
or their Subsidiaries received since the then immediately preceding Settlement
Date have been applied to Swing Lender’s Pro Rata Share of the Advances other
than to Swing Loans, as provided for in the previous sentence, Swing Lender
shall pay to Agent for the accounts of the Lenders, and Agent shall pay to the
Lenders, to be applied to the outstanding Advances of such Lenders, an amount
such that each Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Advances. During the period between
Settlement Dates, Swing Lender with respect to Swing Loans, Agent with respect
to Agent Advances, and each Lender (subject to the effect of agreements between
Agent and individual Lenders) with respect to the Advances other than Swing
Loans and Agent Advances, shall be entitled to interest at the applicable rate
or rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.

(g)     Notation. Agent shall record on its books the principal amount of the
Advances (or portion of the Term Loan, as applicable) owing to each Lender,
including the Swing Loans owing to Swing Lender, and Agent Advances owing to
Agent, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate. In addition, each Lender is authorized, at such Lender’s option, to
note the date and amount of each payment or prepayment of principal of such
Lender’s Advances (or portion of the Term Loan, as applicable) in its books and
records, including computer records.

(h)     Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Agent Advances) shall be made by the Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

(i)     Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, , so long as (i) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than the
lesser of (x) 10% of the Borrowing Base then in effect and (y) $5,000,000, (ii)
after giving effect to such Advances, the outstanding Revolver Usage (except for
and excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount, (iii) the aggregate
principal amount of Overadvances made pursuant to this Section 2.3(i) when taken
together with the aggregate principal amount of Agent Advances made pursuant to
Section 2.3(e) does not exceed at any time an amount equal to the lesser of (x)
10% of the Borrowing Base then in effect and (y) $5,000,000, and (iv) at the
time of the making of any such Advance, Agent does not believe, in good faith,
that the Overadvance created by such Advance will be outstanding for more than
90 days. The foregoing provisions are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrowers in any way.
The Advances and Swing Loans, as applicable, that are made pursuant to this
Section 2.3(i) shall be subject to the same terms and conditions as any other
Advance or Swing Loan, as applicable, except that they shall not be eligible for
the LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Advances that are Base Rate Loans under Section 2.6(c) hereof
without regard to the presence or absence of a Default or Event of Default.

(A)     In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the preceding paragraph, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding paragraph.
In the event Agent or any Lender disagrees over the terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.

(B)     Each Lender with a Revolver Commitment shall be obligated to settle with
Agent as provided in Section 2.3(f) for the amount of such Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(i), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

2.4 Payments.

(a)     Payments by Borrowers.

(i)     Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii)     Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b)     Apportionment and Application.

(i)     Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any agreements between Agent
and individual Lenders) shall be apportioned ratably among the Lenders having a
Pro Rata Share of the type of Commitment or Obligation to which a particular fee
relates. All payments shall be remitted to Agent and, except as specifically
provided in paragraph (b)(iii) or Section 2.4(d) below, all such payments, and
all proceeds of Collateral received by Agent, shall be applied as follows:

(A)     first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

(B)     second, to pay any Lender Group Expenses then due to the Lenders under
the Loan Documents, on a ratable basis, until paid in full,

(C)     third, to pay any fees then due to Agent (for its separate accounts,
after giving effect to any agreements between Agent and individual Lenders)
under the Loan Documents until paid in full,

(D)     fourth, to pay any fees then due to any or all of the Lenders (after
giving effect to any agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

(E)     fifth, to pay interest due in respect of all Agent Advances, until paid
in full,

(F)     sixth, ratably to pay interest due in respect of the Advances (other
than Agent Advances), the Swing Loans, and the Term Loan, until paid in full,

(G)     seventh, to pay the principal of all Agent Advances until paid in full,

(H)     eighth, so long as no Event of Default has occurred and is continuing,
ratably to pay all principal amounts then due and payable (other than as a
result of an acceleration thereof) with respect to the Term Loan until paid in
full,

(I)     ninth, to pay the principal of all Swing Loans until paid in full,

(J)     tenth, so long as no Event of Default has occurred and is continuing,
and at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay amounts then due and owing by
Parent or its Subsidiaries in respect of Bank Products, until paid in full,

(K)     eleventh, so long as no Event of Default has occurred and is continuing,
to pay the principal of all Advances until paid in full,

(L)     twelfth, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, (ii) to Agent, to
be held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Revolver Commitment, as cash collateral in an amount up to 105% of the
Letter of Credit Usage until paid in full, and (iii) to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Event of Default until
Parent’s and its Subsidiaries’ obligations in respect of Bank Products have been
paid in full or the cash collateral amount has been exhausted,

(M)     thirteenth, if an Event of Default has occurred and is continuing, to
pay the outstanding principal balance of the Term Loan (in the inverse order of
the maturity of the installments due thereunder) until the Term Loan is paid in
full,

(N)     fourteenth, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Borrowers’ and its
Subsidiaries’ obligations in respect of Bank Products), and

(O)     fifteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(ii)     Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

(iii)     In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(iv)     For purposes of the foregoing (other than clause (N)), “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, except to the extent that default or overdue interest (but not
any other interest) and loan fees, each arising from or related to a default,
are disallowed in any Insolvency Proceeding; provided, however, that for the
purposes of clause (N), “paid in full” means payment of all amounts owing under
the Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not any of the foregoing
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

(v)     In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

(c)     Mandatory Prepayments.

(i)     Immediately upon receipt of notice by Agent that the outstanding
principal balance of the Term Loan exceeds the then extant Maximum Term Loan
Amount, Borrower shall prepay the Term Loan in accordance with clause (d) below
in an amount equal to such excess.

(ii)     Immediately upon any voluntary or involuntary sale or disposition by
Parent or any of its Subsidiaries of property or assets (other than sales or
dispositions which qualify as Permitted Dispositions under clauses (b), (c),
(e), and (g)) of the definition of Permitted Dispositions):

    (A)        If the proceeds are from the sale or disposition of any Eligible
Equipment, Borrowers shall prepay the outstanding Obligations in accordance with
clause (d) below with the Net Cash Proceeds received by such Person in
connection with such sale or disposition in an amount equal to the lesser of (i)
100% of such Net Cash Proceeds, and (ii) 100% of the Gross Liquidation Value of
such Eligible Equipment based on the most recent appraisal of such Eligible
Equipment. Any remaining Net Cash Proceeds shall be applied as follows: (A) so
long as no Default or Event of Default shall have occurred and be continuing,
(x) 50% of such Net Cash Proceeds shall be retained by Borrower, and (y) the
remaining Net Cash Proceeds shall be used by Borrowers to prepay the outstanding
Obligations in accordance with clause (d) below, and (B) otherwise, 100% of such
Net Cash Proceeds shall be used by Borrowers to prepay the outstanding
Obligations in accordance with clause (d) below.

    (B)        If the proceeds are from the sale or disposition of any other
property or assets, Borrowers shall prepay the outstanding Obligations in
accordance with clause (d) below in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such sale or disposition if
the aggregate amount of Net Cash Proceeds received by Parent and its
Subsidiaries (and not paid to Agent as a prepayment of the Obligations) for all
such sales or dispositions shall exceed $150,000 in any fiscal year.

Nothing contained in this subclause (ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any property or assets other than
in accordance with Section 7.4.

(iii)     Immediately upon the receipt by Parent or any of its Subsidiaries of
any Extraordinary Receipts in excess of $50,000 individually or $250,000 in the
aggregate during any Fiscal Year (other than Extraordinary Receipts from the
Asiana Claim), Borrowers shall prepay the outstanding Obligations in accordance
with clause (d) below in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.

(iv)     Immediately upon the issuance or incurrence by Parent or any of its
Subsidiaries of any Indebtedness (other than Indebtedness referred to in
clauses (a), (b), (c), (d), or (e) of Section 7.1), or the sale or issuance by
Parent or any of its Subsidiaries of any shares of its Capital Stock, Borrowers
shall prepay the outstanding principal of the Obligations in accordance with
clause (d) in an amount equal to 100% of the Net Cash Proceeds received by
Parent or its Subsidiaries in connection with such sale, issuance, or
incurrence. The provisions of this subsection (iv) shall not be deemed to be
implied consent to any such sale, issuance, or incurrence otherwise prohibited
by the terms and conditions of this Agreement.

(v)     If Parent or any of its Subsidiaries has any Excess Cash Flow for any
fiscal year (the “Relevant Fiscal Year”), commencing with the fiscal year ending
February 29, 2004, Borrowers shall prepay the outstanding Obligations in
accordance with clause (d) below in an amount (the “Excess Cash Flow Amount”)
equal to 75% of such Excess Cash Flow. Such Excess Cash Flow shall be paid on or
before the first day of the second fiscal quarter of the fiscal year following
the Relevant Fiscal Year. Notwithstanding the foregoing, (x) Borrowers shall not
be required to prepay the Obligations with Excess Cash Flow if there are any
Borrowings during (i) the last 5 days of Parent’s first fiscal quarter of its
fiscal year immediately following the Relevant Fiscal Year, or (ii) the last 20
Business Days of the Excess Cash Flow Offer (as defined in the Indenture), and
(y) Borrowers shall not be required to prepay the Obligations with Excess Cash
Flow to the extent that Parent would have less than $30,000,000 available to be
borrowed under this Agreement upon consummation of the Excess Cash Flow Offer
(as defined in the Indenture), after giving pro forma effect to the purchase of
Notes (as defined in the Indenture) in the Excess Cash Flow Offer (as defined in
the Indenture). Borrowers shall not be required to prepay the Obligations with
Excess Cash Flow if the Excess Cash Flow Amount is less than $5,000,000.

(vi)     Immediately upon the receipt by Parent or any of its Subsidiaries of
any insurance proceeds related to a casualty or loss of Collateral or the
payment of any award or compensation for condemnation or taking by eminent
domain, Borrowers shall prepay the outstanding Obligations in accordance with
clause (d) below in an amount equal to 100% of such proceeds or payment, net of
any reasonable expenses incurred in collecting such proceeds or payment.

(d)     Application of Payments.

(i)     Each prepayment pursuant to subclause (c)(i) above shall be applied to
the outstanding principal amount of Term Loan, until paid in full. Each such
prepayment of the Term Loan shall be applied against the remaining installments
of principal of the Term Loan (if any) in the inverse order of maturity.

(ii)     Each prepayment pursuant to subclause (c)(iii) above shall, (A) so long
as no Event of Default shall have occurred and be continuing, be applied, first,
to the outstanding principal amount of the Term Loan, until paid in full,
second, to the outstanding principal amount of the Advances, until paid in full,
and third, to cash collateralize the Letters of Credit in an amount equal to
105% of the then extant Letter of Credit Usage, and (B) if an Event of Default
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(i). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan (if any) in the
inverse order of maturity.

(iii)     Each prepayment pursuant to subclause (c)(ii) or (c)(vi) above, shall:

    (A)        so long as no Event of Default shall have occurred and be
continuing, be applied as follows:

(1)     if the proceeds are from any sale or disposition of any Accounts or
Inventory or any insurance policy or condemnation or eminent domain award or
compensation with respect to Inventory, such proceeds shall be applied, first,
to the outstanding principal amount of the Advances, until paid in full, second,
to cash collateralize the Letters of Credit in an amount equal to 105% of the
then extant Letter of Credit Usage, until paid in full, third, to the
outstanding principal amount of Term Loan, until paid in full. Each such
prepayment of the Term Loan shall be applied against the remaining installments
of principal of the Term Loan (if any) in the inverse order of maturity;

(2)     subject to clause (3) below, if the proceeds are from the sale or
disposition of any other assets or any insurance policy or condemnation or
eminent domain award or compensation not described in clause (1) above, such
proceeds shall be applied, first, to the outstanding principal amount of the
Term Loan, until paid in full, second, to the outstanding principal amount of
the Advances, until paid in full, and third, to cash collateralize the Letters
of Credit in an amount equal to 105% of the then extant Letter of Credit Usage;
provided, however, that, except during the continuance of a Default or an Event
of Default, such proceeds shall not be required to be so applied to the extent
that such proceeds are used to replace, repair, or restore the properties or
assets in respect of which such proceeds were paid if (i) either (A) the amount
of proceeds received in respect of such sales, dispositions, insurance policies,
or condemnation or eminent domain awards or compensation are less than
$25,000,000 in the aggregate during the term of this Agreement, or (B) the
Required Lenders and Borrowers agree to the use of such proceeds to replace,
repair, or restore the properties or assets in respect of which such proceeds
were paid, (ii) Parent delivers a certificate to Agent within 10 days after such
sale or 30 days after the date of such loss, destruction, or taking, as the case
may be, stating that such proceeds shall be used to replace, repair, or restore
such properties or assets within a period specified in such certificate not to
exceed the earlier of (x) 180 days after the receipt of such proceeds and
(y) the Maturity Date (which certificate shall set forth estimates of the
proceeds to be so expended), and (iii) such proceeds shall not be commingled
with any other cash and shall be immediately deposited in a separate Deposit
Account subject to a Control Agreement in favor of Agent. If all or any portion
of such proceeds not so applied to the prepayment of the Obligations in
accordance with this clause (2) are not used in accordance with the preceding
sentence within the period specified in the relevant certificate furnished
pursuant hereto, such remaining portion shall be applied to the Obligations in
accordance with this clause (2) on the last day of such specified period. Each
such prepayment of the Term Loan shall be applied against the remaining
installments of principal of the Term Loan (if any) in the inverse order of
maturity;

(3)     if the proceeds are from a sale or disposition of all or substantially
all of the assets or Stock of any Person or any insurance, which sale,
disposition, or proceeds of insurance includes both Accounts or Inventory and
other assets, such proceeds shall be applied as follows: (x) an amount equal to
the net book value of such Accounts and Inventory (determined at the time of
such sale or disposition or event resulting in such insurance proceeds), shall
be applied first, to the outstanding principal amount of the Advances, until
paid in full, and second, to cash collateralize the Letters of Credit, and (y)
the remaining proceeds shall be applied, first, to the outstanding principal
amount of the Term Loan, until paid in full, second, to the outstanding
principal amount of the Advances, until paid in full, and third, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage, until paid in full, provided, however, that,
except during the continuance of a Default or an Event of Default, such proceeds
shall not be required to be so applied to the extent that such proceeds are used
to replace the assets in respect of which such proceeds were paid if (i) either
(A) the amount of proceeds received in respect of such dispositions are less
than $25,000,000 in the aggregate during the term of this Agreement, or (B) the
Required Lenders decide in their sole discretion to the use of such proceeds to
replace the assets in respect of which such proceeds were paid, (ii) Parent
delivers a certificate to Agent within 10 days after such sale or 30 days after
the date of such disposition, stating that such proceeds shall be used to
replace such assets within a period specified in such certificate not to exceed
the earlier of (x) 180 days after the receipt of such proceeds and (y) the
Maturity Date (which certificate shall set forth estimates of the proceeds to be
so expended), and (iii) such proceeds shall not be commingled with any other
cash and shall be immediately deposited in a separate Deposit Account subject to
a Control Agreement in favor of Agent. If all or any portion of such proceeds
not so applied to the prepayment of the Obligations in accordance with this
clause (3) are not used in accordance with the preceding sentence within the
period specified in the relevant certificate furnished pursuant hereto, such
remaining portion shall be applied to the Obligations in accordance with this
clause (3) on the last day of such specified period. Each such prepayment of the
Term Loan shall be applied against the remaining installments of principal of
the Term Loan (if any) in the inverse order of maturity;

    (B)        if an Event of Default shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(i).

(iv)     Each prepayment pursuant to subclause (c)(iv) or (c)(v) above shall,
(A) so long as no Event of Default shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Term Loan, until paid
in full, second, to the outstanding principal amount of the Advances, until paid
in full, and third, to cash collateralization of the Letters of Credit in an
amount equal to 105% of the then extant Letter of Credit Usage, and (B) if an
Event of Default shall have occurred and be continuing, be applied in the manner
set forth in Section 2.4(b)(i). Each such prepayment of the Term Loan shall be
applied against the remaining installments of principal of the Term Loan (if
any) in the inverse order of maturity.

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by Borrowers to the Lender Group
pursuant to Section 2.1 or Section 2.12 is greater than any of the limitations
set forth in Section 2.1 or Section 2.12, as applicable (an “Overadvance”),
Borrowers immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b). In addition, Borrowers hereby
promise to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a)     Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, (ii) if the relevant Obligation is a
portion of the Term Loan that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Term Loan Margin, (iii) if the relevant
Obligation is a portion of the Term Loan that is a Base Rate Loan, at a per
annum rate equal to the Base Rate plus the Base Rate Term Loan Margin, and (iv)
otherwise, at a per annum rate equal to the Base Rate plus the Base Rate Margin.

        The foregoing notwithstanding, at no time shall any portion of the
Obligations (other than Bank Product Obligations) bear interest on the Daily
Balance thereof at a per annum rate less than 4.0%. To the extent that interest
accrued hereunder at the rate set forth herein would be less than the foregoing
minimum daily rate, the interest rate chargeable hereunder for such day
automatically shall be deemed increased to the minimum rate.

(b)     Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Lenders with a Revolver Commitment, subject to any agreements between
Agent and individual Lenders), a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) which shall
accrue at a rate equal to 2.50% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

(c)     Default Rate. Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders),

(i)     all Obligations (except for undrawn Letters of Credit and except for
Bank Product Obligations) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii)     the Letter of Credit fee provided for above shall be increased to 2
percentage points above the per annum rate otherwise applicable hereunder.

Provided that if, at the time that any amounts due in respect of interest on the
Term Loan are charged to Borrowers’ Loan Account, an Event of Default or
Overadvance exists, or would result therefrom, such amounts shall not constitute
Advances but instead shall continue to remain outstanding as amounts due in
respect of the Term Loan and such amounts shall be compounded and added to the
outstanding principal balance of the Term Loan.

(d)     Payment. Except as provided to the contrary in Section 2.11 or Section
2.13(a), interest, Letter of Credit fees, and all other fees payable hereunder
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Commitments are outstanding. Borrowers hereby authorize
Agent, from time to time, without prior notice to Borrowers, to charge all
interest and fees (when due and payable), all Lender Group Expenses (as and when
incurred), all charges, commissions, fees, and costs provided for in Section
2.12(e) (as and when accrued or incurred), all fees and costs provided for in
Section 2.11 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document (including the amounts due and
payable with respect to the Term Loan and including any amounts due and payable
to the Bank Product Providers in respect of Bank Products up to the amount of
the Bank Product Reserve) to Borrowers’ Loan Account, which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder; provided, that the foregoing shall not in any
way limit the authority of Agent to elect, in its sole discretion, not to so
convert into an Advance any amount of accrued and unpaid interest, fees or
Lender Group Expenses that has been charged to the Loan Account and provided
further that if Agent charges more than $25,000 to the Loan Account, Agent shall
endeavor to give Parent or one of the Borrowers notice of such charge (but a
non-willful failure of Agent to provide such notice shall not be a breach of
this Agreement and shall not affect the right of Agent to charge the Loan
Account). Any interest not paid when due may be compounded by being charged to
Borrowers’ Loan Account as an Advance and, if then paid to the applicable Lender
by being so charged shall thereafter constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate Loans
hereunder; provided, to the extent that such interest is not paid in full in
immediately available funds to the Lenders in accordance with their respective
Pro Rata Shares (whether directly or by being so charged to the Loan Account as
an Advance), such accrued and unpaid interest shall accrue interest (i) in the
case of interest accruing in respect of Advances, at the rate then applicable to
Advances that are Base Rate Loans hereunder, and (ii) in the case of interest
accruing in respect of the Term Loan, at the rate then applicable to portions of
the Term Loan that are Base Rate Loans hereunder.

(e)     Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f)     Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Cash Management.

(a)     Parent and Borrowers shall and shall cause each of their respective
Subsidiaries to (i) establish and maintain cash management services of a type
and on terms reasonably satisfactory to Agent at one or more of the banks set
forth on Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in
writing and otherwise take such reasonable steps to ensure that all of their and
their respective Subsidiaries’ Account Debtors forward payment of the amounts
owed by them directly to such Cash Management Bank, and (ii) deposit or cause to
be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Collections (including those
sent directly by their Account Debtors to Borrowers or their Subsidiaries) into
a bank account in Agent’s name (a “Cash Management Account”) at one of the Cash
Management Banks.

(b)     Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrowers, in form and substance reasonably acceptable
to Agent. Each such Cash Management Agreement shall provide, among other things,
that (i) the Cash Management Bank will comply with any instructions originated
by Agent directing the disposition of the funds in such Cash Management Account
without further consent by Borrowers or their Subsidiaries, as applicable, (ii)
the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Cash Management Account, other than for payment of
its service fees and other charges directly related to the administration of
such Cash Management Account and for returned checks or other items of payment,
and (iii) it will forward by daily sweep all amounts in the applicable Cash
Management Account to the Agent’s Account.

(c)     So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that (i)
such prospective Cash Management Bank shall be reasonably satisfactory to Agent,
and (ii) prior to the time of the opening of such Cash Management Account, a
Borrower or its Subsidiary, as applicable, and such prospective Cash Management
Bank shall have executed and delivered to Agent a Cash Management Agreement.
Borrowers (or their Subsidiaries, as applicable) shall close any of their Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Agent that the creditworthiness of any Cash Management Bank is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within 60 days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

(d)     The Cash Management Accounts shall be cash collateral accounts subject
to Control Agreements.

2.8 Crediting Payments; Float Charge. The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. From and after
the Closing Date, Agent shall be entitled to charge Borrowers for one Business
Day of ‘clearance’ or ‘float’ at the rate then applicable under Section 2.6 to
Advances that are Base Rate Loans on all Collections that are received by
Borrowers and their Subsidiaries (regardless of whether forwarded by the Cash
Management Banks to Agent). This across-the-board one Business Day clearance or
float charge on all Collections of Borrowers and their Subsidiaries is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrowers and shall apply irrespective of whether or not there
are any outstanding monetary Obligations; the effect of such clearance or float
charge being the equivalent of charging interest on such Collections through the
completion of a period ending one Business Day after the receipt thereof.

2.9 Designated Account. Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance, Agent Advance, or Swing Loan requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with the Term Loan, all Advances (including
Agent Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.11 Fees. Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of agreements between Agent and individual Lenders:

(a)     Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in an amount equal to 0.375% per annum times the
result of (i) the Maximum Revolver Amount, less (ii) the sum of (A) the average
Daily Balance of Advances that were outstanding during the immediately preceding
month, plus (B) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month,

(b)     Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter, and

(c)     Audit, Appraisal, and Valuation Charges. Audit, appraisal, and valuation
fees and charges as follows (i) a fee of $850 per day, per auditor, plus
out-of-pocket expenses for each financial audit of a Borrower performed by
personnel employed by Agent, (ii) if implemented, a fee of $850 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Parent, Borrowers or their respective
Subsidiaries, to establish electronic collateral reporting systems, to appraise
the Collateral, or any portion thereof, or to assess Parent’s Borrowers’ and
their respective Subsidiaries’ business valuation.

2.12 Letters of Credit.

(a)     Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. Each request for the issuance of a Letter of Credit or the amendment,
renewal, or extension of any outstanding Letter of Credit shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance satisfactory to the
Issuing Lender in its Permitted Discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. If requested by the Issuing Lender, Borrowers also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

(i)     the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or

(ii)     the Letter of Credit Usage would exceed $10,000,000, or

(iii)     the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Advances.

        Borrowers and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit (and
corresponding Underlying Letter of Credit) shall be in form and substance
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrowers immediately shall reimburse such L/C Disbursement to Issuing
Lender by paying to Agent an amount equal to such L/C Disbursement not later
than 11:00 a.m., California time, on the date that such L/C Disbursement is
made, if Administrative Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 10:00 a.m., California time, on such
date, or, if such notice has not been received by Administrative Borrower prior
to such time on such date, then not later than 11:00 a.m., California time, on
the Business Day that Administrative Borrower receives such notice, if such
notice is received prior to 10:00 a.m., California time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers’ obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interest may appear.

(b)     Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitment, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrowers
for any reason. Each Lender with a Revolver Commitment acknowledges and agrees
that its obligation to deliver to Agent, for the account of the Issuing Lender,
an amount equal to its respective Pro Rata Share of each L/C Disbursement made
by the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(c)     Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Each Borrower agrees to be bound
by the Underlying Issuer’s regulations and interpretations of any Underlying
Letter of Credit or by Issuing Lender’s interpretations of any L/C issued by
Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group. Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

(d)     Each Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e)     Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

(f)     If by reason of (i) any change after the Closing Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i)     any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii)     there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

2.13 LIBOR Option.

(a)     Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option (the
“LIBOR Option”) to have interest on all or a portion of the Advances or the Term
Loan be charged at a rate of interest based upon the LIBOR Rate. Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto, (provided, however, that, subject to the
following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the occurrence of an Event of Default in consequence of
which the Required Lenders or Agent on behalf thereof have elected to accelerate
the maturity of all or any portion of the Obligations, or (iii) termination of
this Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Administrative Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances or the Term Loan bear interest at a rate based upon the LIBOR Rate
and Agent shall have the right to convert the interest rate on all outstanding
LIBOR Rate Loans to the rate then applicable to Base Rate Loans hereunder.

(b)     LIBOR Election.

(i)     Administrative Borrower may, at any time and from time to time, so long
as no Event of Default has occurred and is continuing, elect to exercise the
LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances or the Term Loan and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by telephonic notice
received by Agent before the LIBOR Deadline (to be confirmed by delivery to
Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California time)
on the same day). Promptly upon its receipt of each such LIBOR Notice, Agent
shall provide a copy thereof to each of the Lenders having a Revolver
Commitment.

(ii)     Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii)     Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c)     Prepayments. Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrowers’ and their Subsidiaries’
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b)(ii)
above.

(d)     Special Provisions Applicable to LIBOR Rate.

(i)     The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in tax laws relating to taxes
measured by or based on net income, profits, or capital) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate; provided that the LIBOR Rate shall not be adjusted to compensate any
Lender pursuant to this clause (d) for any increased costs incurred more than
180 days prior to the date that such Lender notified the Agent pursuant to the
following sentence of the change in law giving rise to such increased costs;
provided further that if the change in law giving rise to such increased costs
is retroactive, then the 180-day period referred to above shall not begin
earlier than the date of effectiveness of the change in law. In any such event,
the affected Lender shall give Administrative Borrower and Agent notice of such
a determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Administrative Borrower may, by notice to such affected Lender (y) require such
Lender to furnish to Administrative Borrower a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii)     In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

(e)     No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

2.14 Capital Requirements. If, after the date hereof, any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error); provided that the Borrowers
shall not be required to compensate any Lender pursuant to this Section 2.14 for
any increased costs incurred more than 180 days prior to the date that such
Lender notified Agent of the change in law giving rise to such reduction;
provided further that if the change in law giving rise to such reduction is
retroactive, then the 180-day period referred to above shall not begin earlier
than the date of effectiveness of the change in law. In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

2.15 Joint and Several Liability of Borrowers.

(a)     Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)     Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

(c)     If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)     The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e)     Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.15, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or any Agent
or Lender.

(f)     Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g)     Each Borrower waives all rights and defenses arising out of an election
of remedies by Agent or any Lender, even though that election of remedies, such
as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed Agent’s or such Lender’s rights of subrogation and
reimbursement against such Borrower by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise:

(h)     Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by Real Property. This means, among other
things: (i) Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

(ii)     If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

(A)     The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B)     Agent and Lenders may collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or any similar provisions of any other applicable law.

(i)     The provisions of this Section 2.15 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of any such Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.15 will forthwith be reinstated in effect, as though such payment had not been
made.

(j)     Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or Lender hereunder
or under any other Loan Documents are hereby expressly made subordinate and
junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower therefor.

(k)     Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

2.16 Securitizations. Each Borrower hereby acknowledges that the Lenders and
each of their Affiliates may sell or securitize the Borrowings (a
“Securitization”) through the pledge of the Borrowings as collateral security
for loans to such Lenders or their Affiliates or through the sale of the
Borrowings or the issuance of direct or indirect interests in the Borrowings,
which loans to such Lenders or their Affiliate or direct or indirect interests
will be rated by Moody’s, Standard & Poor’s or one or more other rating agencies
(the “Rating Agencies”). Parent and each Borrower shall cooperate with such
Lenders and their Affiliates to effect the Securitization including, without
limitation, by (a) amending this Agreement and the other Loan Documents, and
executing such additional documents, as reasonably requested by such Lenders in
connection with the Securitization, provided that (i) any such amendment or
additional documentation does not impose additional costs on Borrowers, and (ii)
any such amendment or additional documentation does not adversely affect the
rights, or increase the obligations, of Borrowers under the Loan Documents or
change or affect in a manner adverse to Borrowers the financial terms of the
Borrowings, (b) providing such information as may be reasonably requested by
such Lenders in connection with the rating of the Borrowings or the
Securitization, and (c) providing in connection with any rating of the
Borrowings a certificate (i) agreeing to indemnify such Lenders and any of their
Affiliates, any of the Rating Agencies, or any party providing credit support or
otherwise participating in the Securitization (collectively, the “Securitization
Parties”) for any losses, claims, damages or liabilities (the “Liabilities”) to
which such Lenders, their Affiliates or such Securitization Parties may become
subject insofar as the Liabilities arise out of or are based upon a breach of
any of the representations and warranties contained in Section 5.19, and (ii)
agreeing to reimburse such Lenders and any of their Affiliates for any legal or
other expenses reasonably incurred by such Persons in connection with defending
the Liabilities.

2.17 Registered Notes. Borrower agrees to record each Borrowing on the Register
referred to in Section 14.1(h). Each Borrowing recorded on the Register (the
“Registered Loan”) may not be evidenced by promissory notes other than
Registered Notes (as defined below). Upon the registration of any Borrowing,
Borrower agrees, at the request of any Lender, to execute and deliver to such
Lender a promissory note, in conformity with the terms of this Agreement, in
registered form to evidence such Registered Loan, in form and substance
satisfactory to such Lender, and registered as provided in Section 14.1(h) (a
“Registered Note”), payable to the order of such Lender and otherwise duly
completed. Once recorded on the Register, a Registered Loan may not be removed
from the Register so long as it remains outstanding, and a Registered Note may
not be exchanged for a promissory note that is not a Registered Note.


3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the following), of each of the following
conditions precedent:

(a)     the Closing Date shall occur on or before May __, 2004;

(b)     Agent shall have received appropriate financing statements in a form to
be filed in such office or offices as may be necessary or, in the opinion of
Agent, desirable to perfect the Agent’s Liens in and to the Collateral;

(c)     Agent shall have received each of the following documents, in form and
substance reasonably satisfactory to Agent, duly executed, and each such
document shall be in full force and effect:

(i)     the Aircraft Security Agreement,

(ii)     the Borrower Stock Pledge Agreement, together with (A) all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank, and (B) all promissory notes pledged
thereunder, as well as allonges thereto or other appropriate transfer
certificates endorsed in blank,

(iii)     the Cash Management Agreements,

(iv)     the Control Agreements (other than the Control Agreements specified in
Section 3.2),

(v)     the Disbursement Letter,

(vi)     the Fee Letter,

(vii)     the Finova Consent,

(viii)     the Guarantor Security Agreement,

(ix)     the Guarantor Stock Pledge Agreement, together with (A) all
certificates representing the shares of Stock pledged thereunder, as well as
Stock powers with respect thereto endorsed in blank, and (B) all promissory
notes pledged thereunder, as well as allonges thereto or other appropriate
transfer certificates endorsed in blank,

(x)     the Guaranty,

(xi)     the Intercompany Subordination Agreement,

(xii)     the Intercreditor Agreement,

(xiii)     the Mortgage,

(xiv)     the Pay-Off Letter, together with termination statements and other
documentation evidencing the termination by Existing Agent of its Liens in and
to the properties and assets of Borrowers and their Subsidiaries, and

(xv)     the Tax/Litigation Letter Agreement,

(xvi)     the Trademark Security Agreement,

(d)     Agent shall have received a certificate from the Secretary of each
Borrower (i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party, (ii) authorizing
specific officers of such Borrower to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Borrower;

(e)     Agent shall have received copies of each Borrower’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;

(f)     Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

(g)     Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

(h)     Agent shall have received a certificate from the Secretary of each
Guarantor (i) attesting to the resolutions of such Guarantor’s board of
directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party, (ii) authorizing specific officers
of such Guarantor to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of such Guarantor;

(i)     Agent shall have received copies of each Guarantor’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor;

(j)     Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(k)     Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

(l)     Parent or any of the Borrowers shall have received a written agreement
executed by Agent and each Lender, in form and substance satisfactory to Agent
and each Lender, regarding Persons that are specifically excluded from being an
Eligible Transferee;

(m)     Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8;

(n)     Agent shall have received opinions of Borrowers’ and Guarantors’ counsel
in form and substance reasonably satisfactory to Agent;

(o)     Agent shall have received satisfactory evidence (including a certificate
of the chief financial officer of Parent) that all tax returns required to be
filed by Borrowers and their Subsidiaries have been timely filed and all taxes
upon Borrowers and their Subsidiaries or their properties, assets, income, and
franchises (including Real Property taxes, sales taxes, and payroll taxes) have
been paid prior to delinquency, except such taxes that are the subject of a
Permitted Protest;

(p)     Borrowers shall have the Required Availability after giving effect to
the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents;

(q)     Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit, a takeover audit and a review of
Parent’s and its Subsidiaries’ Books and records and verification of Borrowers’
representations and warranties to the Lender Group, the results of which shall
be satisfactory to Agent, and (ii) an inspection of each of the locations where
Borrowers’ and their Subsidiaries’ Inventory is located, the results of which
shall be satisfactory to Agent; (r) Agent shall have received completed
reference checks with respect to Borrowers’ senior management, the results of
which are satisfactory to Agent in its sole discretion;

(s)     Agent shall have received an appraisal of Borrowers’ and their
Subsidiaries’ Inventory and an appraisal of Borrowers’ and their Subsidiaries’
Equipment (including fixed wing Aircraft, rotary wing Aircraft, or B747 or DC9
Aircraft and other Eligible Equipment), the results of which shall be
satisfactory to Agent;

(t)     Agent shall have received Borrowers’ Closing Date Business Plan;

(u)     Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

(v)     Agent shall have received a mortgagee title insurance policy (or a
marked commitment to issue the same) for the Real Property Collateral issued by
a title insurance company satisfactory to Agent (the “Mortgage Policy”) in
amounts satisfactory to Agent assuring Agent that the Mortgage on such Real
Property Collateral are valid and enforceable first priority mortgage Liens on
such Real Property Collateral free and clear of all defects and encumbrances
except Permitted Liens, and the Mortgage Policy otherwise shall be in form and
substance satisfactory to Agent;

(w)     Agent shall have received title opinions with respect to the Aircraft
Collateral issued by a Person satisfactory to Agent, which indicate that such
Aircraft Collateral is free and clear of all defects and encumbrances except
Permitted Liens, and which are otherwise in form and substance satisfactory to
Agent;

(x)     Agent shall have received (i) a certificate executed by an officer of
the Borrowers pursuant to which such officer certifies that (x) the liens listed
on Schedule A to such certificate relate only to the specific equipment listed
on Schedule B to such certificate, and (y) all of the outstanding obligations
underlying or with respect to such liens have been satisfied in full; and (ii)
certificates executed by an officer of the Borrowers pursuant to which such
officer certifies that (x) none of the releases attached thereto as Exhibit A
have been altered, and (y) all of the outstanding obligations that relate to the
security agreement referenced therein have been satisfied in full, and otherwise
in form and substance satisfactory to Agent;

(y)     Borrowers and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrowers or their
Subsidiaries of the Loan Document or with the consummation of the transactions
contemplated thereby;

(z)     Agent shall have established a system of electronic collateral reporting
in order to provide electronic reporting of each of the items set forth in
Section 6.2; and

(aa)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

3.2 Conditions Subsequent to the Initial Extension of Credit. The obligation of
the Lender Group (or any member thereof) to continue to make Advances (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto, of each of the conditions subsequent set forth
below (the failure by Borrowers to so perform or cause to be performed
constituting an Event of Default):

(a)     on or before the earlier of (i) 10 days of the date that Agent provides
Borrowers with a form of opinion, or (ii) 20 days of the Closing Date, Borrowers
shall have delivered to Agent an opinion from Aon, Marsh, Willis, or another
broker acceptable to Required Lenders that the certificates of insurance,
together with the endorsements thereto, (i) comply with Section 6.8, (ii) are in
such amounts and cover such perils as is customarily provided for aircraft of a
similar nature owned by Persons engaged in the same or similar business as the
Borrowers, (iii) are placed with insurers of recognized reputation and
responsibility, and (iv) are otherwise in form and substance satisfactory to
Required Lenders,

(b)     within 30 days of the Closing Date, Borrowers shall have delivered to
Agent file-stamped releases, in form and substance satisfactory to Agent and to
FAA counsel satisfactory to Agent, filed with the FAA that reflect the discharge
of the liens listed on Schedule L-1;

(c)     within 30 days of the Closing Date, Agent shall have received searches
reflecting the filing of all financing statements referenced in Section 3.1(b);

(d)     within 30 days of the Closing Date, Borrowers shall use their best
efforts to deliver to Agent Collateral Access Agreement with respect to all of
locations listed on Schedule 5.5(b)(i);

(e)     within 30 days of the Closing Date, Borrower shall have received a
Control Agreement for each Deposit Account and each Securities Account of each
Borrower and each Guarantor as required by Section 7.12;

(f)     within 30 days of the Closing Date (and, if being diligently pursued,
within 45 days of the Closing Date), Agent shall have received a phase-I
environmental report, a real estate survey, and a zoning letter with respect to
each parcel composing the Real Property Collateral; the environmental
consultants and surveyors retained for such reports or surveys, the scope of the
reports or surveys, and the results thereof shall be acceptable to Agent;

(g)     Borrowers shall have complied, to the reasonable satisfaction of Agent,
with the Assignment of Claims Act, 31 USC §3727 (i) with respect to 50% of the
amount of Accounts created by one or more of the Borrowers with respect to which
Air Mobility Command or the United States Postal Service is the Account Debtor,
within 120 days of the Closing Date, (ii) with respect to 75% of the aggregate
amount of Accounts created by one or more of the Borrowers with respect to which
Air Mobility Command or the United States Postal Service is the Account Debtor,
within 150 days of the Closing Date, and (iii) with respect to 100% of the
amount of Accounts created by one or more of the Borrowers with respect to which
Air Mobility Command or the United States Postal Service is the Account Debtor,
within 210 days of the Closing Date.

3.3 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a)     the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

(b)     no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

(c)     no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Borrower, Agent, any Lender, or any of their Affiliates; and

(d)     no Material Adverse Change shall have occurred.

3.4 Term. This Agreement shall continue in full force and effect for a term
ending on May 13, 2007 (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

3.5 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Products
Obligations) immediately shall become due and payable without notice or demand
(including (a) either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Agent for the benefit of the Bank Product
Providers with respect to the Bank Products Obligations). No termination of this
Agreement, however, shall relieve or discharge Borrowers or their Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

3.6 Early Termination by Borrowers. Borrowers have the option, at any time upon
90 days prior written notice by Administrative Borrower to Agent, to terminate
this Agreement by paying to Agent, in cash, the Obligations (including (a)
either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent for the benefit of the Bank Product Providers with
respect to the Bank Products Obligations), in full, together with the Applicable
Prepayment Premium (to be allocated based upon agreements between Agent and
individual Lenders). If Administrative Borrower has sent a notice of termination
pursuant to the provisions of this Section, then the Commitments shall terminate
and Borrowers shall be obligated to repay the Obligations (including (a) either
(i) providing cash collateral to be held by Agent for the benefit of those
Lenders with a Revolver Commitment in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
the Issuing Lender, and (b) providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers with respect to
the Bank Products Obligations), in full, together with the Applicable Prepayment
Premium, on the date set forth as the date of termination of this Agreement in
such notice. In the event of the termination of this Agreement and repayment of
the Obligations at any time prior to the Maturity Date, for any other reason,
including (a) termination upon the election of the Required Lenders to terminate
after the occurrence and during the continuation of an Event of Default, (b)
foreclosure and sale of Collateral, (c) sale of the Collateral in any Insolvency
Proceeding, or (d) restructure, reorganization or compromise of the Obligations
by the confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Lender Group or profits lost by the Lender Group as a result of
such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent (to
be allocated based upon agreements between Agent and individual Lenders),
measured as of the date of such termination.


4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Each Borrower hereby grants to Agent, for the
benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of its right, title, and interest in all currently
existing and hereafter acquired or arising Borrower Collateral in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure prompt
performance by Borrowers of each of their covenants and duties under the Loan
Documents. The Agent’s Liens in and to the Borrower Collateral shall attach to
all Borrower Collateral without further act on the part of Agent or Borrowers.
Anything contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Borrowers and their
Subsidiaries have no authority, express or implied, to dispose of any item or
portion of the Collateral.

4.2 Negotiable Collateral. In the event that any Borrower Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, and if and to
the extent that Agent determines that perfection or priority of Agent’s security
interest is dependent on or enhanced by possession, the applicable Borrower,
promptly upon the request of Agent, shall endorse and deliver physical
possession of such Negotiable Collateral to Agent.

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrowers
that Borrowers’ Accounts, chattel paper, or General Intangibles have been
assigned to Agent or that Agent has a security interest therein, or (b) collect
Borrowers’ Accounts, chattel paper, or General Intangibles directly and charge
the collection costs and expenses to the Loan Account. Each Borrower agrees that
it will hold in trust for the Lender Group, as the Lender Group’s trustee, any
of its or its Subsidiaries’ Collections that it receives and immediately will
deliver such Collections to Agent or a Cash Management Bank in their original
form as received by such Borrower or its Subsidiaries.

4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

(a)     Borrowers authorize Agent to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto (including without
limitation any financing statements that (i) indicate the Borrower Collateral
(A) as all assets of such Borrower or words of similar effect, regardless of
whether any particular asset of such Borrower falls within the scope of Article
9 of the Code or whether any portion of the assets of such Borrower constitute
part of the Borrower Collateral, or (B) as being of an equal or lesser scope or
with greater detail, and (ii) contain any other information required by part 5
of Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including (x) whether such Borrower is an
organization, the type of organization and any organization identification
number issued to such Borrower, and (y) in the case of a financing statement
filed as a fixture filing or indicating Borrower Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Borrower Collateral relates), in any appropriate filing office without
the signature of Borrowers where permitted by applicable law.

(b)     If Borrowers or their Subsidiaries acquire any commercial tort claims
after the date hereof, Borrowers shall promptly (but in any event within 3
Business Days after such acquisition) deliver to Agent a written description of
such commercial tort claim and shall deliver a written agreement, in form and
substance satisfactory to Agent, pursuant to which such Borrower or its
Subsidiary, as applicable, shall grant a perfected security interest in all of
its right, title and interest in and to such commercial tort claim to Agent, as
security for the Obligations (a “Commercial Tort Claim Assignment”).

(c)     At any time upon the request of Agent, Borrowers shall execute or
deliver to Agent and shall cause their Subsidiaries to execute or deliver to
Agent any and all financing statements, original financing statements in lieu of
continuation statements, amendments to financing statements, fixture filings,
security agreements, pledges, assignments, Commercial Tort Claim Assignments,
endorsements of certificates of title, and all other documents (collectively,
the “Additional Documents”) that Agent may request in its Permitted Discretion,
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in the assets of
Borrowers and their Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any owned Real Property acquired after the Closing Date,
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents. To the maximum extent permitted by applicable
law, each Borrower authorizes Agent to execute any such Additional Documents in
the applicable Borrower’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In addition, on a
quarterly basis (and after the occurrence and during the continuance of a
Default or an Event of Default, on such periodic basis as Agent shall require),
Borrowers shall (i) provide Agent with a report of all new material patentable,
copyrightable, or trademarkable materials acquired or generated by any Borrower
or its Subsidiaries during the prior period, (ii) cause all material patents,
copyrights, and trademarks acquired or generated by Borrowers or their
Subsidiaries that are not already the subject of a registration with the
appropriate filing office (or an application therefor diligently prosecuted) to
be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of such Borrower’s or such Subsidiary’s ownership
thereof, and (iii) cause to be prepared, executed, and delivered to Agent
supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder; provided, however, that none of Borrowers or their
Subsidiaries shall register with the U.S. Copyright Office any unregistered
copyrights (whether in existence on the Closing Date or thereafter acquired,
arising, or developed) unless (i) the applicable Person provides Agent with
written notice of its intent to register such copyrights not less than 30 days
prior to the date of the proposed registration, and (ii) prior to such
registration, the applicable Person executes and delivers to Agent a copyright
security agreement in form and substance satisfactory to Agent, supplemental
schedules to any existing copyright security agreement, or such other
documentation as Agent reasonably deems necessary in order to perfect and
continue perfected Agent’s Liens on such copyrights following such registration.

4.5 Power of Attorney. Each Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as such Borrower’s true and lawful attorney, with power to (a) if such
Borrower refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of such Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign such Borrower’s name on any invoice or bill of lading
relating to the Borrower Collateral, drafts against Account Debtors, or notices
to Account Debtors, (c) send requests for verification of Borrowers’ or their
Subsidiaries’ Accounts, (d) endorse such Borrower’s name on any of its payment
items (including all of its Collections) that may come into the Lender Group’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Borrower’s policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Borrowers’
or their Subsidiaries’ Accounts, chattel paper, or General Intangibles directly
with Account Debtors, for amounts and upon terms that Agent determines to be
reasonable, and Agent may cause to be executed and delivered any documents and
releases that Agent determines to be necessary. The appointment of Agent as each
Borrower’s attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and the Lender Group’s obligations to
extend credit hereunder are terminated.

4.6 Right to Inspect. Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time
hereafter (and so long as no Default or Event of Default has occurred and is
continuing, upon reasonable prior notice and during normal business hours) to
inspect the Parent’s and its Subsidiaries’ Books and make copies or abstracts
thereof and to check, test, and appraise the Collateral, or any portion thereof,
in order to verify Parent’s and its Subsidiaries’ financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral.

4.7 Control Agreements. Borrowers agree that they will and will cause their
Subsidiaries to take any or all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 7.12) all of
their Securities Accounts, Deposit Accounts, electronic chattel paper,
Investment Property, and letter-of-credit rights. Upon the occurrence and during
the continuance of a Default or Event of Default, Agent may notify any bank or
securities intermediary to liquidate the applicable Deposit Account or
Securities Account or any related Investment Property maintained or held thereby
and remit the proceeds thereof to the Agent’s Account.


5. REPRESENTATIONS AND WARRANTIES.

        In order to induce the Lender Group to enter into this Agreement, Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects, as of the date hereof, and shall be true, correct, and complete, in
all material respects, as of the Closing Date, and at and as of the date of the
making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

5.1 No Encumbrances. Parent and each Borrower and each of their respective
Subsidiaries has good and indefeasible title to, or a valid leasehold interest
in, their personal property assets and good and marketable title to, or a valid
leasehold interest in, their Real Property, in each case, free and clear of
Liens except for Permitted Liens.

5.2 Eligible Accounts. As to each Account that is identified by a Borrower as an
Eligible Account in a borrowing base report submitted to Agent, such Account is
(a) a bona fide existing payment obligations of the applicable Account Debtors
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtors in the ordinary course of Borrowers’ business, (b) owed to
Borrowers without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Accounts.

5.3 Eligible Inventory. As to each item of Inventory that is identified by
Administrative Borrower as Eligible Inventory in a borrowing base report
submitted to Agent, such Inventory is (a) of good and merchantable quality, free
from known defects, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria set forth in the definition of Eligible Inventory.

5.4 Equipment. All of the Equipment of Parent, Borrowers and their respective
Subsidiaries is used or held for use in their business and is fit for such
purposes. As to each item of Equipment that is identified in writing by
Administrative Borrower to Agent as Eligible Equipment, such Equipment is (a) of
good and merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Equipment.

5.5 Location of Inventory and Equipment. (a) The Inventory and Equipment of
Parent, Borrowers and their respective Subsidiaries are not stored with a
bailee, warehouseman, or similar party and (b) the Inventory and Equipment of
Parent, Borrowers and their respective Subsidiaries (other than their Aircraft
and flyaway kits) are located only at, or in-transit between, the locations
identified on Schedule 5.5(b)(i) (as such Schedule may be updated pursuant to
Section 6.9).

5.6 Inventory Records. Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

5.7 State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

(a)     The jurisdiction of organization of Parent, each Borrower and each of
their respective Subsidiaries is set forth on Schedule 5.7(a).

(b)     The chief executive office of Parent, each Borrower and each of their
respective Subsidiaries is located at the address indicated on Schedule 5.7(b)
(as such Schedule may be updated pursuant to Section 6.9).

(c)     Parent’s, each Borrower’s and each of their respective Subsidiaries’
organizational identification number, if any, are identified on Schedule 5.7(c).

(d)     As of the Closing Date, none of Parent, Borrowers and their respective
Subsidiaries hold any commercial tort claims, except as set forth on Schedule
5.7(d).

5.8 Due Organization and Qualification; Subsidiaries.

(a)     Each Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change. The Borrower is an “air carrier” within the
meaning of the Act and holds a certificate under Sections 41102(a)(1) and 41103
of Title 49. Each of Parent, each Borrower and their respective Subsidiaries
engaged in operations as an “air carrier” is a “citizen of the United States” as
defined in Section 40102(a)(15) of Title 49 (a “United States Citizen”) and
holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49 for aircraft capable of carrying 10 or more individuals or 6,000 pounds
or more of cargo. Parent, each Borrower and each of their respective
Subsidiaries possess all necessary certificates, franchises, licenses, permits,
rights and concessions and consents which are material to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted.

(b)     Set forth on Schedule 5.8(b), is a complete and accurate description of
the authorized capital Stock of Parent, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Parent is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c)     Set forth on Schedule 5.8(c), is a complete and accurate list of
Parent’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Parent. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

(d)     Except as set forth on Schedule 5.8(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Parent’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Parent nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Parent’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

(e)     Each Borrower is an “eligible borrower” within the meaning of the Act
and the Regulations; no Borrower does has any outstanding delinquent Federal
debt (including tax liabilities); and the Loan Documents and the transactions
contemplated hereby comply with the requirements of the Act and the Regulations.

5.9 Due Authorization; No Conflict.

(a)     As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Borrower.

(b)     As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
do not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Borrower, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
Borrower, other than Permitted Liens, or (iv) require any approval of any
Borrower’s interestholders or any approval or consent of any Person under any
material contractual obligation of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect.

(c)     Other than the filing of financing statements, the recording of the
Aircraft Security Agreement with the FAA, and the recordation of the Mortgage,
the execution, delivery, and performance by each Borrower of this Agreement and
the other Loan Documents to which such Borrower is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than consents or approvals
that have been obtained and that are still in force and effect.

(d)     As to each Borrower, this Agreement and the other Loan Documents to
which such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(e)     The Agent’s Liens are validly created, and, upon the filing of financing
statements and the recording of the Aircraft Security Agreement with the FAA,
perfected, and first priority Liens, subject only to Permitted Liens

(f)     The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

(g)     The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to such Guarantor, the
Governing Documents of such Guarantor, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Guarantor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Guarantor,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Guarantor, other than Permitted
Liens, or (iv) require any approval of such Guarantor’s interestholders or any
approval or consent of any Person under any material contractual obligation of
such Guarantor, other than consents or approvals that have been obtained and
that are still in force and effect. (h) Other than the filing of financing
statements, the recording of the Aircraft Security Agreement with the FAA, and
the recordation of the Mortgage, the execution, delivery, and performance by
each Guarantor of the Loan Documents to which such Guarantor is a party do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than consents
or approvals that have been obtained and that are still in force and effect.

(i)     The Loan Documents to which each Guarantor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Guarantor will be the legally valid and binding obligations of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

5.10 Litigation. Other than those matters disclosed on Schedule 5.10 and other
than matters arising after the Closing Date that reasonably could not be
expected to result in a Material Adverse Change, there are no actions, suits, or
proceedings pending or, to the best knowledge of Parent and each Borrower,
threatened against Parent, any Borrower or any of their respective Subsidiaries.

5.11 No Material Adverse Change. All financial statements relating to Borrowers
and their Subsidiaries or the Guarantors that have been delivered by Borrowers
to the Lender Group have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, Borrowers’ and their Subsidiaries’ (or any Guarantor’s, as applicable)
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
Borrowers and their Subsidiaries (or any Guarantor, as applicable) since the
date of the latest financial statements submitted to Agent on or before the
Closing Date.

5.12 Fraudulent Transfer.

(a)     Parent, each Borrower and each of their respective Subsidiaries is
Solvent.

(b)     No transfer of property is being made by Parent, any Borrower or any of
their respective Subsidiaries and no obligation is being incurred by Parent, any
Borrower or any of their respective Subsidiaries in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Parent, Borrowers or their respective Subsidiaries.

5.13 Employee Benefits. None of Parent, Borrowers, any of their respective
Subsidiaries, or any of their respective ERISA Affiliates maintains or
contributes to any Benefit Plan.

5.14 Environmental Condition. Except as set forth on Schedule 5.14 and except
for matters that could not reasonably be expected to result in a Material
Environmental Impact, (a) to Parent’s and Borrowers’ knowledge, none of
Parent’s, Borrowers’ or their respective Subsidiaries’ properties or assets has
ever been used by Parent, Borrowers, their Subsidiaries, or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
applicable Environmental Law, (b) to Parent’s or Borrowers’ knowledge, none of
Parent’s, Borrowers’ or their respective Subsidiaries’ properties or assets has
ever been designated or identified as a treatment, storage or disposal facility
under RCRA or any similar state Environmental Law, (c) none of Parent, Borrowers
or any of their respective Subsidiaries have received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Parent, Borrowers or their respective Subsidiaries, and (d)
none of Parent, Borrowers or any of their respective Subsidiaries have received
a summons, citation, notice, or directive from the United States Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by Parent, any Borrower or any of their respective
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

5.15 Brokerage Fees. Parent, Borrowers and their respective Subsidiaries have
not utilized the services of any broker or finder in connection with obtaining
financing from the Lender Group under this Agreement and no brokerage commission
or finders fee is payable by Parent, Borrowers or their respective Subsidiaries
in connection herewith.

5.16 Intellectual Property. Parent, each Borrower and each of their respective
Subsidiaries owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, patent rights, and licenses that are necessary to the
conduct of its business as currently conducted, and attached hereto as Schedule
5.16 (as updated from time to time) is a true, correct, and complete listing of
all material patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which Parent, any Borrower or any
of their respective Subsidiaries is the owner or is an exclusive licensee.

5.17 Leases. Parent, Borrowers and their respective Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating and all of such leases
are valid and subsisting and no material default by Parent, Borrowers or their
respective Subsidiaries exists under any of them.

5.18 Deposit Accounts and Securities Accounts. Set forth on Schedule 5.18 is a
listing of all of Parent’s Borrowers’ and their respective Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

5.19 Complete Disclosure. All factual information (taken as a whole) other than
the Projections furnished by or on behalf of Parent, Borrowers or their
respective Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Parent,
Borrowers or their respective Subsidiaries in writing to Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Borrowers’ good faith best estimate
of their and their Subsidiaries’ future performance for the periods covered
thereby (it being understood that projections are subject to uncertainties and
there can be no assurance projections will be realized).

5.20 Indebtedness. Set forth on Schedule 5.20 is a true and complete list of all
Indebtedness of Parent, each Borrower and each of their respective Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness and describes the principal terms thereof.

5.21 Material Contracts. Except as set forth on Schedule 5.22, each such
Material Contract (i) is in full force and effect and is binding upon and
enforceable against the Borrower or Guarantor that is a party thereto and, to
the knowledge of Parent and each Borrower, all other parties thereto in
accordance with its terms, and (ii) has not been otherwise amended or modified
except as is permitted by the terms of this Agreement.


6. AFFIRMATIVE COVENANTS.

        Parent and each Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, Parent and each
Borrower shall and shall cause each of their respective Subsidiaries to do all
of the following:

6.1 Accounting System. Maintain a system of accounting that enables Parent,
Borrowers and their respective Subsidiaries to produce financial statements in
accordance with GAAP and maintain records pertaining to the Collateral that
contain information as from time to time reasonably may be requested by the
Required Lenders. Parent and the Borrowers also shall keep a reporting system
that shows all additions, sales, claims, returns, and allowances with respect to
their and their respective Subsidiaries’ sales.

6.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with the following documents at the following times in
form reasonably satisfactory to the Required Lenders:

  Weekly: (a) a sales journal, collection journal, and credit register since the
last such schedule, a report regarding credit memoranda that have been issued
since the last such report, and a calculation of the Borrowing Base as of such
date,     Monthly (not later than the 20th day of each month):     (b) a
detailed calculation of the Borrowing Base (including detail regarding those
Accounts of Borrowers that are not Eligible Accounts or Eligible Inventory),    
(c) a detailed aging, by total, of (i) the Accounts of Borrowers, together with
a reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent, and (ii) Accounts, together with a reconciliation to the
general ledger,     (d) Inventory and Equipment reports specifying the allocated
cost Borrowers’ and their Subsidiaries’ Inventory,     (e) a (i) summary aging,
by vendor, of Borrowers’ and their Subsidiaries’ accounts payable and any book
overdraft, including the outstanding balance owed to any department, agency, or
instrumentality within the United States government (including the Defense
Finance and Accounting Service), and (ii) a report listing all checks that have
been written but which have not been sent to the applicable payee (together with
a reconciliation of accounts payable to the general ledger),     (f) a
calculation of Domestic Dilution and Foreign Dilution for the month most
recently ended,     (g) notice of all claims, offsets, or disputes asserted by
Account Debtors with respect to Borrowers' and their Subsidiaries' Accounts,    
(h) a report regarding each Borrower’s and each of its Subsidiaries’ accrued,
but unpaid, ad valorem, real estate and fuel taxes,     (i) a detailed report
regarding Borrowers’ and their Subsidiaries’ cash and Cash Equivalents including
an indication of which amounts constitute Qualified Cash,     (j) a detailed
list of each Borrower’s and each of its Subsidiaries’ customers,     (k) copies
of invoices in connection with Borrowers’ and their Subsidiaries’ Accounts,
credit memos, remittance advices, deposit slips, shipping and delivery documents
in connection with Borrowers’ and their Subsidiaries’ Accounts and, for
Inventory and Equipment acquired by Borrowers or their Subsidiaries, purchase
orders and invoices, and     (l) such other reports as to the Collateral or the
financial condition of Borrowers and their Subsidiaries, as Agent or the
Required Lenders may reasonably request.  

        In addition, each Borrower agrees to cooperate fully with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a)     as soon as available, but in any event within 30 days (45 days in the
case of a month that is the end of one of Parent’s fiscal quarters) after the
end of each month during each of Parent’s fiscal years, an unaudited
consolidated and consolidating balance sheet, income statement, and statement of
cash flow covering Parent’s and its Subsidiaries’ operations during such period,
and

(b)     as soon as available, but in any event with 45 days after the end of
each fiscal quarter during each of Parent’s fiscal years, a Compliance
Certificate,

(c)     as soon as available, but in any event within 105 days after the end of
each of Parent’s fiscal years,

(i)     consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications, (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7.18), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),

(ii)     a certificate of such accountants addressed to Agent and the Lenders
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.18, and

(iii)     a Compliance Certificate,

(d)     as soon as available, but in any event within 30 days prior to the start
of each of Parent’s fiscal years, copies of Borrowers’ Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Parent as being such
officer’s good faith estimate of the financial performance of Parent and its
Subsidiaries during the period covered thereby,

(e)     if and when filed by Parent, any Borrower or any of their respective
Subsidiaries,

(i)     Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

(ii)     any other filings made by Parent, any Borrower or any of their
respective Subsidiaries with the SEC,

(iii)     copies of Parent’s, Borrowers’ and their respective Subsidiaries’
federal income tax returns, and any amendments thereto, filed with the Internal
Revenue Service, and

(iv)     any other information that is provided by Parent to its shareholders
generally,

(f)     promptly, but in any event within 5 days after any Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default, notice thereof and a statement of the curative action that Borrowers
propose to take with respect thereto,

(g)     promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on Parent, any Borrower or any
of their respective Subsidiaries, notice of all actions, suits, or proceedings
brought by or against Parent, any Borrower or any of their respective
Subsidiaries before any Governmental Authority which, if determined adversely to
Parent, such Borrower or such Subsidiary, reasonably could be expected to result
in a Material Adverse Change,

(h)     as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that Parent or any
Subsidiary of Parent executes or receives in connection with any Material
Contract,

(i)     upon the request of Agent, any other information reasonably requested
relating to the financial condition of Parent, Borrowers or their respective
Subsidiaries.

        In addition, Parent agrees that no Subsidiary of Parent will have a
fiscal year different from that of Parent. Parent and Borrowers agree to
cooperate with Agent to allow Agent to consult with their independent certified
public accountants if Agent reasonably requests the right to do so and that, in
such connection, their independent certified public accountants are authorized
to communicate with Agent and to release to Agent whatever financial information
concerning Parent, Borrowers or their respective Subsidiaries that Agent
reasonably may request.

6.4 Guarantor Reports. Cause each Guarantor to deliver its annual financial
statements at the time when Parent provides its audited financial statements to
Agent, but only to the extent such Guarantor’s financial statements are not
consolidated with Parent’s financial statements, and copies of all federal
income tax returns as soon as the same are available and in any event no later
than 30 days after the same are required to be filed by law.

6.5 Returns. Cause returns and allowances as between Borrowers and their
Subsidiaries and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of Borrowers and their
Subsidiaries, as they exist at the time of the execution and delivery of this
Agreement.

6.6 Maintenance of Properties. Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee, so as
to prevent any loss or forfeiture thereof or thereunder.

6.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Parent,
Borrowers, their respective Subsidiaries, or any of their respective assets to
be paid in full, before delinquency or before the expiration of any extension
period, except (i) to the extent that the validity of such assessment or tax
shall be the subject of a Permitted Protest, or (ii) unpaid past due state and
local taxes the late payment of which, in the aggregate, could not reasonably
result in a Material Adverse Change. Parent and Borrowers will and will cause
their respective Subsidiaries to make timely payment or deposit of all tax
payments and withholding taxes required of them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Agent with proof
satisfactory to Agent indicating that Parent or the applicable Borrower or
Subsidiary has made such payments or deposits.

6.8 Insurance.

(a)     At Borrowers’ expense (i) maintain insurance respecting Parent’s, each
Borrower’s, and each of their respective Subsidiaries’ assets wherever located
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses, (ii) maintain public liability insurance, aircraft public
liability insurance (including passenger legal liability and aircraft war risk
and allied perils insurance in accordance with London form AVN52C (as in effect
on September 1, 2001) or its equivalent form reasonably acceptable to the
Agent), cargo liability insurance, and product liability insurance, and (iii)
maintain, with respect to the Aircraft Collateral, all-risk ground and flight
aircraft hull insurance covering each piece of Aircraft Collateral and all-risk
ground coverage of Aircraft engines and parts while removed from the relevant
Aircraft and replaced by similar components (including, without limitation, war
risk and allied perils insurance, including hijacking, governmental confiscation
and expropriation (other than by the government of registry of the relevant
Aircraft) in accordance with London form LSW555B or its equivalent form
reasonably acceptable to the Agent).

(b)     All such policies of insurance shall be in such amounts and with such
insurance companies as are reasonably satisfactory to Agent. Contemporaneously
with an audit of Parent, any Borrower, or any of their respective Subsidiaries
or immediately after a request by Agent, Borrowers shall deliver copies of all
such policies to Agent with an endorsement naming Agent as the sole loss payee
(under a satisfactory lender’s loss payable endorsement) or additional insured,
as appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give: (i) 10 days prior written notice (7 days in the
case of war risk or allied perils coverage) to Agent in the event of
cancellation of the policy as a result of a failure by Parent, a Borrower, or
any of their respective Subsidiaries to pay any insurance premium relative to
such policy, (ii) 30 days prior written notice (7 days in the case of war risk
or allied perils coverage) to Agent in the event of cancellation of the policy
for any other reason. In the event that separate hull all risk and hull war
risks coverage are maintained, each policy of insurance shall contain a 50/50
clause in accordance with Lloyd’s Aviation Underwriters’ Association Standard
Policy Form AVS 103.

(c)     Administrative Borrower shall give Agent prompt notice of any loss over
$100,000 covered by such insurance. Agent shall have the exclusive right to
adjust any losses claimed under any such insurance policies, provided, however,
that so long as (i) no Event of Default has occurred, is continuing, or would
result therefrom, (ii) no material portion of Holdings’, Parent’s, any
Borrower’s or any of their respective Subsidiaries’ assets has been attached,
seized, subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person, (iii) an Insolvency Proceeding has not been
commenced by or against Holdings, Parent, any Borrower or any of their
respective Subsidiaries, and (iv) none of Holdings, Parent, any Borrower or any
of their respective Subsidiaries has been enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs, then Borrowers shall have the exclusive right to adjust
any losses claimed under any such insurance policies until such time as the
aggregate amount of all losses claimed under all such policies equals
$25,000,000 during the term of this Agreement. All proceeds from such insurance
or payments by such insurance companies shall be applied in accordance with
Section 2.4(d)(iii)(A).

(d)     Neither Parent nor any Borrower will, nor will it suffer or permit any
of their respective Subsidiaries to, take out separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
under this Section 6.8, unless Agent is included thereon as an additional
insured or loss payee under a lender’s loss payable endorsement. Administrative
Borrower promptly shall notify Agent whenever such separate insurance is taken
out, specifying the insurer thereunder and full particulars as to the policies
evidencing the same, and copies of such policies promptly shall be provided to
Agent.

6.9 Location of Inventory and Equipment. Keep (a) Parent’s, Borrowers’ and their
respective Subsidiaries’ Inventory and Equipment (other than their Aircraft and
flyaway kits) only at the locations identified on Schedule 5.5(b)(i), and (b)
Parent’s, Borrowers’ and their respective Subsidiaries’ chief executive offices
only at the locations identified on Schedule 5.7(b); provided, however, that
Administrative Borrower may amend Schedule 5.5(b)(i) and Schedule 5.7 so long as
such amendment occurs by written notice to Agent not less than 30 days prior to
the date on which such Inventory or Equipment is moved to such new location or
such chief executive office is relocated, so long as such new location is within
the continental United States, and so long as, at the time of such written
notification, either (x) the applicable Borrower provides Agent a Collateral
Access Agreement with respect thereto, or (y) a Rent Reserve is established with
respect to such location.

6.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

6.11 Leases. Pay when due all rents and other amounts payable under any material
leases to which Parent, any Borrower or any of their respective Subsidiaries is
a party or by which Parent’s, any Borrower’s or any of their respective
Subsidiaries’ properties and assets are bound, unless (a) such payments are the
subject of a Permitted Protest; or (b) such payments are prohibited to be made
pursuant to the Intercompany Subordination Agreement.

6.12 Existence. At all times preserve and keep in full force and effect
Parent’s, each Borrower’s and each of their respective Subsidiaries’ valid
existence and good standing and any rights and franchises material to their
businesses, except as otherwise expressly permitted by this Agreement.

6.13 Environmental.

(a)     Keep any property either owned or operated by Parent, any Borrower or
any of their respective Subsidiaries free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests, (c) promptly notify Agent of any
release of a Hazardous Material in any reportable quantity from or onto property
owned or operated by Parent, any Borrower or any of their respective
Subsidiaries which reasonably could be expected to result in a Material
Environmental Impact, and take any Remedial Actions required to abate said
release or otherwise to come into compliance with applicable Environmental Law,
and (d) promptly, but in any event within 5 days of its receipt thereof, provide
Agent with written notice of any of the following, which reasonably could be
expected to result in a Material Environmental Impact: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent, any Borrower or any of their respective Subsidiaries, (ii)
commencement of any Environmental Action or notice that an Environmental Action
will be filed against Parent, any Borrower or any of their respective
Subsidiaries, and (iii) notice of a violation, citation, or other administrative
order.

6.14 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the affect of
amending or modifying this Agreement or any of the Schedules hereto.

6.15 Formation of Subsidiaries. At the time that any Borrower or any Guarantor
forms any direct or indirect Subsidiary other than an Immaterial Subsidiary or
acquires any direct or indirect Subsidiary other than an Immaterial Subsidiary
after the Closing Date, such Borrower or such Guarantor shall (a) cause such new
Subsidiary to provide to Agent a joinder to this Agreement or the Guaranty and
the Guarantor Security Agreement, together with such other security documents
(including Mortgages with respect to any Real Property of such new Subsidiary),
as well as appropriate financing statements (and with respect to all property
subject to a Mortgage, fixture filings), all in form and substance satisfactory
to Agent (including being sufficient to grant Agent a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Agent, and (c) provide to Agent all other documentation,
including one or more opinions of counsel satisfactory to Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
Mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 6.15 shall be a Loan Document.

6.16 FAA Matters; Citizenship. Be an “air carrier” within the meaning of the Act
and hold a certificate under 49 U.S.C. Section 41102(a)(1) as currently in
effect or as may be amended or recodified from time to time. Parent and each
Borrower will, and will cause each of its Subsidiaries that is engaged in
operations as an “air carrier” to, be a United States Citizen holding an air
carrier operating certificate issued pursuant to Chapter 447 of Title 49 for
aircraft capable of carrying 10 or more individuals or 6,000 pounds or more of
cargo. Parent and each Borrower will, and will cause each of its Subsidiaries
to, possess and maintain all necessary consents, franchises, licenses, permits,
rights, authorities and concessions and consents which are material to the
operation of the routes flown by it and the conduct of its business and
operations from time to time.


7. NEGATIVE COVENANTS.

        Parent, each Borrower, and (for purposes of Section 7.18) the Trust
covenants and agrees that, until termination of all of the Commitments and
payment in full of the Obligations, Parent and Borrowers will not and will not
permit any of their respective Subsidiaries to do any of the following:

7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a)     Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b)     Indebtedness set forth on Schedule 5.20,

(c)     Permitted Purchase Money Indebtedness,

(d)     refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrowers or materially impair Borrowers’ creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended or add one or more Borrowers as liable with
respect thereto if such additional Borrowers were not liable with respect to the
original Indebtedness, (iii) such refinancings, renewals, or extensions do not
result in a shortening of the average weighted maturity of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions, that,
taken as a whole, are materially more burdensome or restrictive to the
applicable Borrower, (iv) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness, and (v) the Indebtedness that is refinanced, renewed, or
extended is not recourse to any Person that is liable on account of the
Obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended,

(e)     endorsement of instruments or other payment items for deposit,

(f)     Indebtedness composing Permitted Investments,

(g)     the guaranty by any Borrower of Indebtedness incurred by any other
Borrower, which Indebtedness is expressly permitted to be incurred by the other
provisions of this Section 7.1,

(h)     unsecured Indebtedness that is subordinated to the Obligations on terms
satisfactory to Required Lenders in an aggregate principal amount not to exceed
$5,000,000,

(i)     unsecured Indebtedness consisting of deferred payment owed to vendors in
connection with the maintenance or overhaul of any Aircraft or Engine that is
incurred in the ordinary course of business and is not in excess, at any time,
of $15,000,000,

(j)     Indebtedness in respect of bid, performance, surety bonds or appeal
bonds issued for the account of any Borrower or any of its Subsidiaries in the
ordinary course of business so long as the full amount of such Indebtedness is
supported by an irrevocable letter of credit satisfactory to Agent,

(k)     Indebtedness assumed in connection with a Permitted Acquisition of Stock
so long as (i) such Indebtedness does not exceed the amount expressly permitted
to be incurred by the definition of Permitted Acquisition, (ii) such
Indebtedness is not for working capital, (iii) such Indebtedness exists at the
time such Stock is acquired and is not created in anticipation of such Permitted
Acquisition;

(l)     a guarantee by one Borrower of another Borrower’s unsecured obligations
so long as (i) such unsecured obligations are expressly permitted by the terms
of this Agreement, and (ii) the Borrower that is the beneficiary of the
guarantee has executed the Intercompany Subordination Agreement.

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under Section
7.1(d) and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness).

7.3 Restrictions on Fundamental Changes.

(a)     Other than Permitted Acquisitions, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock, provided, however
that any Borrower may merge with and into another Borrower.

(b)     Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(c)     Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its assets unless expressly permitted by Section 7.3(a) or Section 7.4.

7.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Distributions, or Permitted Investments, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of the assets of Parent, any Borrower or
any of their respective Subsidiaries.

7.5 Change Name. Change Parent’s, any Borrower’s or any of their respective
Subsidiaries’ name, organizational identification number, state of organization,
or organizational identity; provided, however, that Parent, a Borrower or any of
their respective Subsidiaries may change its name upon at least 30 days prior
written notice by Administrative Borrower to Agent of such change and so long
as, at the time of such written notification, Parent, such Borrower or such
Subsidiary provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.

7.6 Nature of Business. Make any change in the principal nature of their
business.

7.7 Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 7.1(d),

(a)     Optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent, any Borrower or any of their respective Subsidiaries,
other than (i) the Obligations in accordance with this Agreement, and (ii) so
long as all payments of the Obligations with Excess Cash Flow pursuant to
Section 2.4(c)(v) have been made, the Excess Cash Flow payments required to be
made pursuant to Section 4.14 of the Indenture.

(b)     Directly or indirectly, amend, modify, alter, increase, or change any
material terms or conditions of any agreement, instrument, document, indenture,
or other writing evidencing or concerning Indebtedness permitted under Section
7.1(b) or (c) except (i) any amendment or modification of the Security
Agreement, dated as of May 16, 2003, by and among the Trustee, the Borrowers and
the Guarantors, solely for the purpose of conforming the terms thereof to the
terms of this Agreement, or (ii) any other amendment or modification to the
Indenture Documents that is approved in writing by the Required Lenders.

(c)     (i) Amend, modify or otherwise change its Governing Documents, including
by the filing or modification of any certificate of designation, or any
agreement or arrangement entered into by it with respect to any of its Stock
(including any shareholders’ agreement), or enter into any new agreement with
respect to any of its Stock or (ii) Amend, modify or otherwise change any
Material Contract, except any such amendments, modifications or changes or any
such new agreements or arrangements pursuant to this paragraph (c) that, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change or are expressly permitted by paragraph (b).

7.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.9 Consignments. Other than the consignments listed on Schedule 7.9, consign
any of their Inventory or sell any of their Inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale.

7.10 Distributions. Other than Permitted Distributions, make any distribution or
declare or pay any dividends (in cash or other property, other than common
Stock) on, or purchase, acquire, redeem, or retire any of Parent’s or Borrower’s
Stock, or any Stock of any of their respective Subsidiaries, in each case of any
class, whether now or hereafter outstanding.

7.11 Accounting Methods. Modify or change their fiscal year or their method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Parent’s, Borrowers’ or their respective Subsidiaries’
accounting records without said accounting firm or service bureau agreeing to
provide Agent information regarding Parent’s, Borrowers’ and their Subsidiaries’
financial condition.

7.12 Investments.

(a)     Except for Permitted Investments, Permitted Intercompany Advances, and
Permitted Acquisitions, directly or indirectly, make or acquire any Investment,
or incur any liabilities (including contingent obligations) for or in connection
with any Investment; provided, however, that Parent and its Subsidiaries shall
not have Permitted Investments (other than in the Cash Management Accounts) in
Deposit Accounts or Securities Accounts in an aggregate amount in excess of
$50,000 for more than one Business Day at any one time unless Parent or its
Subsidiary, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements governing such Permitted Investments in
order to perfect (and further establish) the Agent’s Liens in such Permitted
Investments. Subject to the foregoing proviso, Parent and Borrowers shall not
and shall not permit their respective Subsidiaries to establish or maintain any
Deposit Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.

(b)     Collectively acquire or form more than 5 Immaterial Subsidiaries during
the term of this Agreement.

7.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Borrower except for (a)
transactions that (i) are in the ordinary course of Borrowers’ business, (ii)
are upon fair and reasonable terms, (iii) if they involve one or more payments
by Parent, any Borrower or any of their respective Subsidiaries in excess of
$100,000, are fully disclosed to Agent, and (iv) are no less favorable to
Parent, Borrowers or their respective Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate; (b) Investments in
Affiliates that are Permitted Investments; (c) the transactions evidenced by the
agreements set forth on Schedule 7.13 (but excluding any amendment, restatement,
supplement, or modification thereto), and (d) licenses of intellectual property
between or among Borrowers.

7.14 Suspension. Suspend or go out of a substantial portion of their business.

7.15 Compensation. (a) Pay Mr. Delford Smith, in accordance with the Smith
Employment Agreement, more than (i) $3,000,000 per fiscal year, plus (ii) an
annual bonus as determined pursuant to the Smith Employment Agreement solely for
the purpose of satisfying any obligations of Mr. Delford Smith to the Borrowers
and any taxes incurred by Mr. Delford Smith solely as a result of the receipt of
such bonus, or (b) amend, restate, supplement, or otherwise modify the Smith
Employment Agreement.

7.16 Use of Proceeds. Use the proceeds of the Advances and the Term Loan for any
purpose other than (a) on the Closing Date, (i) to repay in full the outstanding
principal, accrued interest, and accrued fees and expenses owing to Existing
Agent, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its general corporate purposes.

7.17 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
Parent, Borrowers or their respective Subsidiaries at any time now or hereafter
with a bailee, warehouseman, or similar party.

7.18 Financial Covenants.

(a)     Fail to maintain or achieve:

(i)     Minimum Consolidated EBITDA. Consolidated EBITDA, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

Applicable Amount Applicable Period   $40,000,000 For the 6 month period
ending August 31, 2004   $67,000,000 For the 9 month period
ending November 30, 2004   $97,000,000 For the 12 month period
ending February 28, 2005   $100,000,000 For the 12 month period
ending the last day of each
fiscal quarter of Parent
after February 28, 2005  

(ii)     Minimum Airlines EBITDA. Airlines EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

Applicable Amount Applicable Period   $33,000,000 For the 6 month period
ending August 31, 2004   $55,000,000 For the 9 month period
ending November 30, 2004   $82,000,000 For the 12 month period
ending February 28, 2005   $85,000,000 For the 12 month period
ending the last day of each
fiscal quarter of Parent
after February 28, 2005  

(iii)     Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, measured
on a quarter-end basis, of at least the required amount set forth in the
following table for the applicable period set forth opposite thereto:

Applicable Ratio Applicable Period   1.00:1.00 For the 6 month period
ending August 31, 2004   1.00:1.00 For the 9 month period
ending November 30, 2004   1.10:1.0 For the 12 month period
ending February 28, 2005   1.15:1.0 For the 12 month period
ending the last day of each
fiscal quarter of Parent
after February 28, 2005  

(iv)     Minimum Excess Availability and Qualified Cash. Excess Availability or
Qualified Cash at any time of at least $5,000,000.

(b)     Capital Expenditures. Make Capital Expenditures in any fiscal year of
Parent in excess of $75,000,000, provided that at least $10,000,000 of such
$75,000,000 must be funded with Indebtedness other than Advances.

8.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

8.1 If Borrowers fail to pay when due and payable or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

8.2 If Parent, Borrowers or any of their respective Subsidiaries:

(a)     fail to perform, keep, or observe any term, provision, condition,
covenant, or agreement contained in Sections 2.7, 3.2, 3.3, 4.2, 4.4, 4.6, 6.8,
6.12, 6.15, 6.16 and 7.1 through 7.18 of this Agreement;

(b)     fails or neglects to perform, keep, or observe any term, provision,
covenant, or agreement contained in Sections 4.5, 6.2, 6.3, 6.5, 6.6, 6.7, 6.9,
6.10, 6.11, and 6.14 of this Agreement and such failure continues for a period
of 5 Business Days; or

(c)     fails or neglects to perform, keep, or observe any other term,
provision, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents); in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8, in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 10 Business Days;

        provided that, during any period of time that any such failure or
neglect of Parent, Borrowers, or any of their respective Subsidiaries referred
to in this paragraph exists, even if such failure or neglect is not yet an Event
of Default by virtue of the existence of a grace or cure period or the
pre-condition of the giving of a notice, the Lender Group shall be relieved of
its obligation to extend credit hereunder;

8.3 If any material portion of Holdings’, Parent’s, any Borrower’s or any of
their respective Subsidiaries’ assets is attached, seized, subjected to a writ
or distress warrant, levied upon, or comes into the possession of any third
Person and the same is not discharged before the earlier of 30 days after the
date it first arises or 5 days prior to the date on which such property or asset
is subject to forfeiture by Parent, such Borrower, or such Subsidiary, as
applicable;

8.4 If an Insolvency Proceeding is commenced by Holdings, Parent, any Borrower
or any of their respective Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against Holdings, Parent, any
Borrower or any of their respective Subsidiaries, and any of the following
events occur: (a) Holdings, Parent, the applicable Borrower or Subsidiary
consents to the institution of the Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted;
provided, however, that, during the pendency of such period, each member of the
Lender Group shall be relieved of its obligations to extend credit hereunder,
(c) the petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, each member of the Lender Group shall be relieved
of its obligation to extend credit hereunder, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
Holdings, Parent, any Borrower or any of their respective Subsidiaries, or (e)
an order for relief shall have been entered therein;

8.6 If Holdings, Parent, any Borrower or any of their respective Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs;

8.7 (a) If a notice of Lien is filed of record with respect to Parent’s, any
Borrower, or any of their respective Subsidiaries’ assets by the United States
or any department, agency, or instrumentality thereof (a “Federal Lien”), or by
any state, county, municipal, or governmental agency and such state, county,
municipal, or governmental agency Lien has priority over the Liens of Agent in
and to the Collateral or any portion thereof (a “Non-Federal Priority Lien”);

    (b)        If a notice of Lien is filed of record with respect to Parent’s,
any Borrower’s, or any of their respective Subsidiaries’ assets by any state,
county, municipal, or governmental agency that is not a Non-Federal Priority
Lien (a “Non-Federal Non-Priority Lien”); provided, however, that, if the
aggregate amount claimed with respect to any such Non-Federal Non-Priority
Liens, or the combination thereof, is less than $100,000, an Event of Default
shall not occur under this subsection if the claims that are the subject of such
Liens are the subject of Permitted Protests and if the Liens are released,
discharged, or bonded against within 30 days of each such Lien first being filed
of record or, if earlier, at least 5 days prior to the date on which assets that
are subject to such Liens are subject to being sold or forfeited and, in any
such case, Agent shall have the absolute right to establish and maintain a
reserve against the Borrowing Base and the Maximum Revolver Amount in an amount
equal to the aggregate amount of the underlying claims (determined by Agent, in
its Permitted Discretion, and irrespective of any Permitted Protests with
respect thereto and including any penalties or interest that are estimated by
Agent, in its Permitted Discretion, to arise in connection therewith);

8.8 If one or more judgments or orders for the payment of money exceeding
$500,000 in the aggregate shall be rendered against Parent, any Borrower, or any
of their respective Subsidiaries and remain unsatisfied, or the Parent, any
Borrower, or any of their respective Subsidiaries shall agree to the settlement
of any one or more pending or threatened actions, suits or proceedings affecting
any Borrower or Guarantor before any court or other Governmental Authority or
any arbitrator or mediator, providing for the payment of money exceeding
$500,000 in the aggregate, and in the case of any such judgment or order either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order, or (ii) there shall be a period of 10 consecutive days
after entry thereof during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment, order or settlement shall not give
rise to an Event of Default under this Section 8.8 if and for so long as (A) the
amount of such judgment, order, or settlement is covered by a valid and binding
policy of insurance between the defendant and the insurer covering full payment
thereof (subject to customary deductibles) and (B) such insurer has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment, order or settlement;

8.9 (a) If there is a default in one or more agreements to which Parent, any
Borrower or any of their respective Subsidiaries is a party (including the
Material Contracts) with one or more third Persons relative to the Indebtedness
of Parent, such Borrower, or such Subsidiary, as applicable, involving an
aggregate amount of $500,000, or more, and such default (a) occurs at the final
maturity of the obligations thereunder, or (b) results in a right by the other
party thereto, irrespective of whether exercised, to accelerate the maturity of
Parent’s or the applicable Borrower’s or Subsidiary’s obligations thereunder;

    (b)        With respect to all other material agreements (including the
Material Contracts) to which Parent, any Borrower or any of their respective
Subsidiaries is a party with one or more third Persons, if (i) there is a
payment default, or (ii) there is a default (other than a payment default) which
results in a termination of such agreement;

8.10 If Parent, any Borrower or any of their respective Subsidiaries makes any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness;

8.11 If any misstatement or misrepresentation exists as of the date when made or
deemed made, in any warranty, representation, statement, or Record made to the
Lender Group by Parent, any Borrower, any Subsidiary of a Borrower, or any
officer, employee, agent, or director of Parent, any Borrower or any Subsidiary
of a Borrower;

8.12 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor thereunder;

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby, except
as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement; or

8.14 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Holdings, Parent, any Borrower or any of their respective
Subsidiaries, or a proceeding shall be commenced by Holdings, Parent, any
Borrower or any of their respective Subsidiaries, or by any Governmental
Authority having jurisdiction over Holdings, Parent, any Borrower or any of
their respective Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or Holdings, Parent, any Borrower or any of their
respective Subsidiaries shall deny that it has any liability or obligation
purported to be created under any Loan Document.


9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrowers:

(a)     Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b)     Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

(c)     Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

(d)     Settle or adjust disputes and claims directly with Borrowers’ Account
Debtors for amounts and upon terms which Agent considers advisable, and in such
cases, Agent will credit the Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;

(e)     Cause Borrowers to hold all of their returned Inventory in trust for the
Lender Group and segregate all such Inventory from all other assets of Borrowers
or in Borrowers’ possession;

(f)     Without notice to or demand upon any Borrower, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Borrower agrees to assemble the Collateral if
Agent so requires, and to make the Collateral available to Agent at a place that
Agent may designate which is reasonably convenient to both parties. Each
Borrower authorizes Agent to enter the premises where the Collateral is located,
to take and maintain possession of the Collateral, or any part of it, and to
pay, purchase, contest, or compromise any Lien that in Agent’s determination
appears to conflict with the priority of the Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrowers’ Loan Account therefor. With respect to any of Borrowers’ owned
or leased premises, each Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

(g)     Without notice to any Borrower (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Borrower
held by the Lender Group (including any amounts received in the Cash Management
Accounts), or (ii) Indebtedness at any time owing to or for the credit or the
account of any Borrower held by the Lender Group;

(h)     Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;

(i)     Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral. Each Borrower hereby grants to Agent a license or other
right to use, without charge, such Borrower’s labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Borrower Collateral, in
completing production of, advertising for sale, and selling any Borrower
Collateral and such Borrower’s rights under all licenses and all franchise
agreements shall inure to the Lender Group’s benefit;

(j)     Sell the Borrower Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrowers’ premises) as Agent
determines is commercially reasonable. It is not necessary that the Borrower
Collateral be present at any such sale;

(k)     Except in those circumstances where no notice is required under the
Code, Agent shall give notice of the disposition of the Borrower Collateral as
follows:

(i)     Agent shall give Administrative Borrower (for the benefit of the
applicable Borrower) a notice in writing of the time and place of public sale,
or, if the sale is a private sale or some other disposition other than a public
sale is to be made of the Borrower Collateral, the time on or after which the
private sale or other disposition is to be made; and

(ii)     The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Borrower Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l)     Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

(m)     Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing; and

(n)     The Lender Group shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.


10. TAXES AND EXPENSES.

        If any Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons (other than taxes
or rent that are the subject of a Permitted Protest), or fails to make any
deposits or furnish any required proof of payment or deposit, all as required
under the terms of this Agreement, then, Agent, in its sole discretion and
without prior notice to any Borrower, may do any or all of the following: (a)
make payment of the same or any part thereof, (b) set up such reserves against
the Borrowing Base or the Maximum Revolver Amount as Agent deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.8 hereof, obtain and maintain
insurance policies of the type described in Section 6.8 and take any action with
respect to such policies as Agent deems prudent. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.


11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.

11.2 The Lender Group’s Liability for Borrower Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrowers.

11.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrowers shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. This provision shall survive the termination of this Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.


12. NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
Borrowers or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Borrowers
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

If to Administrative Borrower: EVERGREEN INTERNATIONAL AIRLINES, INC. 3850 Three
Mile Lane McMinnville, Oregon 97128 Attn: John Irwin, Chief Financial Officer
Fax No.: 503-434-4153   with copies to: SKADDEN, ARPS, SLATE, MEAGER & FLOM LLP
Four Times Square New York, New York 10036 Attn: Jay Goffman, Esq. Fax No.:
212-735-2000   If to Agent: WELLS FARGO FOOTHILL, INC. 2450 Colorado Avenue
Suite 3000 West Santa Monica, California 90404 Attn: Business Finance Manager
Fax No.: 310-453-7413   with copies to: PAUL, HASTINGS, JANOFSKY & WALKER LLP
515 South Flower Street, 25th Floor Los Angeles, California 90071 Attn: John
Francis Hilson, Esq. Fax No.: 213-996-3300


        Agent and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or 3 Business Days after the
deposit thereof in the mail. Each Borrower acknowledges and agrees that notices
sent by the Lender Group in connection with the exercise of enforcement rights
against Borrower Collateral under the provisions of the Code shall be deemed
sent when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by telefacsimile or any other method set forth above.

13.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)     THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWERS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).

(c)     BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWERS AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.     ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations.

(a)     Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees, all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (except such minimum amount shall not apply to an Eligible Transferee
that is a Related Fund of a Lender or an Affiliate of a Lender); provided,
however, that Borrowers and Agent may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Agent by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Administrative Borrower and Agent an Assignment and Acceptance, and
(iii) the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $5,000. Anything contained herein to
the contrary notwithstanding, the payment of any fees shall not be required if
(x) such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender, or (y) the assignee is a Related Fund of a
Lender or an Affiliate of a Lender.

(b)     From and after the date that Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrowers and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Article
16 and Section 17.7 of this Agreement. Anything contained in this Section
14.1(b) to the contrary notwithstanding, a Lender may assign any or all of its
rights hereunder to a Related Fund or an Affiliate of such Lender without
delivering an executed Assignment and Acceptance to the Agent, and without the
payment of the above-referenced processing fee; provided, however that (x)
Borrower and Agent may continue to deal solely and directly with the assigning
Lender until such Assignment and Acceptance has been delivered to Agent, and (y)
the failure of such assigning Lender to deliver the Assignment and Acceptance to
Agent shall not affect the legality, validity or binding effect of such
assignment.

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d)     Subject to the last sentence of subsection (b) above, immediately upon
Agent’s receipt of the required processing fee payment and the fully executed
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments resulting therefrom.
Promptly thereafter Agent shall notify Administrative Borrower of the addition
of the Assignee and the resulting adjustment of the Commitments resulting
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

(e)     Any Lender may at any time, with the written consent of Agent, sell to
one or more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in its Obligations, the Commitment, and
the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents (provided that no written consent
of Agent shall be required in connection with any sale of any such participating
interests by a Lender to an Eligible Transferee); provided, however, that (i)
the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrowers, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

(f)     In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.7, disclose all documents and information which it now or hereafter may have
relating to Borrowers and their Subsidiaries and their respective businesses.

(g)     Any other provision in this Agreement notwithstanding, and in addition
to Section 2.16, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31, C.F.R. Section 203.24, and such
Federal Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

(h)     Agent, on behalf of the Borrowers, shall maintain at its address set
forth in Section 12 a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of Lenders, and the
Commitment of, and certain of the Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”), provided that, in the case
of an assignment or delegation covered by the last sentence of subsection (b)
above, which is not reflected in the Register, the assignee Lender shall
maintain a comparable Register on behalf of Borrower. The entries in the
Register shall be conclusive and binding for all purposes, and Borrower, Parent,
Agent, and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(i)     In the event that a Lender sells participations in the Registered Loan,
such Lender shall maintain a register on which it enters the name of all
participants in the Registered Loans held by it (the “Participant Register”). A
Registered Loan (and the Registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each Registered Note shall expressly so provide).
Any participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.


15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by Borrowers therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and Administrative
Borrower (on behalf of all Borrowers) and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
Administrative Borrower (on behalf of all Borrowers) and acknowledged by Agent,
do any of the following:

(a)     increase or extend any Commitment of any Lender,

(b)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)     change the Pro Rata Share that is required to take any action hereunder,

(e)     amend or modify this Section or any provision of the Agreement providing
for consent or other action by all Lenders,

(f)     other than as permitted by Section 16.12, release Agent’s Lien in and to
any of the Collateral,

(g)     change the definition of “Required Lenders” or “Pro Rata Share”,

(h)     contractually subordinate any of the Agent’s Liens,

(i)     release any Borrower or any Guarantor from any obligation for the
payment of money, except as expressly permitted by the terms of this Loan
Agreement,

(j)     change the definition of Borrowing Base or the definitions of Eligible
Accounts, Eligible Inventory, Maximum Revolver Amount, Maximum Term Loan Amount,
Term Loan Amount, or change Section 2.1(b), or

(k)     amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.

15.2 Replacement of Holdout Lender.

(a)     If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b)     Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.


16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than the proviso to Section 16.11(a)) are
solely for the benefit of Agent, and the Lenders, and Borrowers and their
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books, Records, or properties of any of Parent, any
of Parent’s Subsidiaries or any Affiliates of the Borrowers.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that if an event occurs or a circumstance exists
that materially and imminently threatens the ability of the Lender Group to
realize upon any material part of the Collateral, such as, without limitation,
fraudulent removal, concealment, or abscondment thereof, destruction (other than
to the extent covered by insurance) or material waste thereof, or failure of
Borrowers after reasonable demand to maintain or reinstate adequate casualty
insurance coverage with respect thereto, Agent may take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable; provided, that Agent shall first use commercially
reasonable efforts to contact the Required Lenders regarding the taking of such
action.

16.6 Credit Decision. Each Lender acknowledges that none of the Agent Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrowers and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrowers.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrowers and any other Person party
to a Loan Document that may come into the possession of any of the Agent Related
Persons.

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrowers and their Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses from the Collections of Borrowers and their Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent Related Persons (to the extent not reimbursed by
or on behalf of Borrowers and without limiting the obligation of Borrowers to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrowers. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

16.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their Subsidiaries
and Affiliates and any other Person party to any Loan Documents as though WFF
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFF or its Affiliates may receive
information regarding Borrowers or their Affiliates and any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.

16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrowers and
their Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them. With respect to the Swing Loans and Agent
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of Agent.

16.11 Withholding Taxes.

(a)     All payments made by any Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, each Borrower shall comply with
the penultimate sentence of this Section 16.11(a). “Taxes” shall mean, any
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income, capital, or profits of Agent, any Lender, or Participant, as
appropriate) and all interest, penalties or similar liabilities with respect
thereto. If any Taxes are so levied or imposed, each Borrower agrees to pay the
full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.11(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrowers shall not be
required to increase any such amounts if the increase in such amount payable
results from (i) Agent’s, any Lender’s, or any Participant’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction), or (ii) any Lender’s or any Participant’s failure to comply with
Section 16.11(b) or (c). Each Borrower will furnish to Lender as promptly as
possible after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by any Borrower.

(b)     If a Lender or Participant is entitled to an exemption from or reduction
of United States withholding tax, such Lender or Participant, as applicable,
shall deliver to Agent:

(i)     if such Lender or Participant claims an exemption from United States
withholding tax pursuant to its portfolio interest exception, (A) a statement of
such Lender or Participant, as applicable, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation (within the meaning of
Section 957 of the IRC) related to any Borrower (within the meaning of Section
864(d)(4)) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN, before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Borrower;

(ii)     if such Lender or Participant, as applicable, claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower;

(iii)     if such Lender or Participant, as applicable, claims that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender or Participant, as applicable, two properly completed and executed copies
of IRS Form W-8ECI before receiving its first payment under this Agreement and
at any other time reasonably requested by Agent or any Borrower; or

(iv)     such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower.

Such Lender or Participant, as applicable, agrees promptly to notify Agent and
Administrative Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(c)     If a Lender or Participant is entitled to an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or Participant,
as applicable, shall deliver to Agent any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement and at any other time reasonably requested by
Agent or Administrative Borrower.

Lender or Participant, as applicable, agrees promptly to notify Agent and
Administrative Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(d)     If any Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant, as applicable, sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
of Borrowers to such Lender or Participant, as applicable, such Lender or
Participant, as applicable, agrees to notify Agent and Administrative Borrower
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender or Participant, as applicable. To the
extent of such percentage amount, Agent and Borrowers will treat such Lender’s
or Participant’s (as applicable) documentation provided pursuant to Sections
16.11(b) or 16.11(c) as no longer valid. With respect to such percentage amount,
such Lender or such Participant, as applicable, shall provide new documentation,
pursuant to Sections 16.11(b) or 16.11(c), if applicable.

(e)     If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (b) or (c)
of this Section 16.11 are not delivered to Agent, then Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(f)     If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16.11,
together with all costs and expenses (including attorneys fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

16.12 Collateral Matters.

(a)     The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrowers of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Borrower or its Subsidiaries owned any interest at the time the
Agent’s Lien was granted nor at any time thereafter, or (iv) constituting
property leased to a Borrower or its Subsidiaries under a lease that has expired
or is terminated in a transaction permitted under this Agreement. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or (z)
otherwise, the Required Lenders. Upon request by Agent or Administrative
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 16.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrowers in respect of) all
interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b)     Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

16.13 Restrictions on Actions by Lenders; Sharing of Payments.

(a)     Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrowers or any deposit
accounts of Borrowers now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

(b)     If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

16.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a)     is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by Agent, and Agent shall
so furnish each Lender with such Reports,

(b)     expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon the Parent’s and its Subsidiaries’
Books, as well as on representations of Parent’s and its Subsidiaries’
personnel,

(d)     agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.7, and

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrowers, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender, and (z)
any time that Agent renders to Administrative Borrower a statement regarding the
Loan Account, Agent shall send a copy of such statement to each Lender.

16.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts or any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

16.19 Bank Product Providers. Each Bank Product Provider shall be deemed a party
hereto for purposes of any reference in a Loan Document to the parties for whom
Agent is acting; it being understood and agreed that the rights and benefits of
such Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.


17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
and Guarantors automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

17.7 Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (b) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.7, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in advance by Administrative Borrower or its Subsidiaries or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, (e) as to any such information that is or becomes generally available
to the public (other than as a result of prohibited disclosure by Agent or the
Lenders), (f) in connection with any assignment, prospective assignment, sale,
prospective sale, participation or prospective participations, or pledge or
prospective pledge of any Lender’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 17.7
shall survive for 2 years after the payment in full of the Obligations.

17.8 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.9 Evergreen Airlines as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Evergreen Airlines as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.9 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

[Signature pages to follow.]



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

EVERGREEN INTERNATIONAL AVIATION, INC.,
an Oregon corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Borrowers EVERGREEN INTERNATIONAL AIRLINES, INC.,
an Oregon corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   SYS-TEMS LOGISTIX, INC.,
a Delaware corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN AIR CENTER, INC,
an Oregon corporation   By: /s/ Gwenna R. Wootress Name: Gwenna R. Wootress
Title: Secretary   EVERGREEN HELICOPTERS, INC.,
an Oregon corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN AIRCRAFT SALES AND LEASING CO.,
a Nevada corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN AVIATION GROUND LOGISTICS ENTERPRISE, INC.,
a Delaware corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN HELICOPTERS INTERNATIONAL, INC.,
a Texas corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer  

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EVERGREEN EQUITY, INC.,
a Nevada corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN HELICOPTERS OF ALASKA, INC.,
an Alaska corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer  

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Agent WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent   By: /s/ Thomas Forbath Name: Thomas Forbath
Title: VP/Senior Account Executive   Lenders WELLS FARGO FOOTHILL, INC.,
a California corporation   By: /s/ Thomas Forbath Name: Thomas Forbath Title:
VP/Senior Account Executive   ABLECO FINANCE, LLC,
a Delaware limited liability company   By: /s/ Kevin Ginda Name: Kevin Genda
Title: Senior Vice President  